Exhibit 10.2

Final Execution Version

FOURTH AMENDED AND RESTATED OMNIBUS AGREEMENT

This FOURTH AMENDED AND RESTATED OMNIBUS AGREEMENT (the “Agreement”) is entered
into on, and effective as of October 30, 2017, among Andeavor, a Delaware
corporation (“Andeavor”), on behalf of itself and the other Andeavor Entities
(as defined herein), Tesoro Refining & Marketing Company LLC, a Delaware limited
liability company and formerly known as Tesoro Refining and Marketing Company
(“TRMC”), Tesoro Companies, Inc., a Delaware corporation (“Tesoro Companies”),
Tesoro Alaska Company LLC, a Delaware limited liability company and formerly
known as Tesoro Alaska Company (“Tesoro Alaska”), Andeavor Logistics LP, a
Delaware limited partnership (the “Partnership”), and Tesoro Logistics GP, LLC,
a Delaware limited liability company (the “General Partner”). The above-named
entities are sometimes referred to in this Agreement each as a “Party” and
collectively as the “Parties.”

R E C I T A L S:

1. The Parties executed that certain Third Amended and Restated Omnibus
Agreement dated as of July 1, 2014, as amended by that certain Amendment No. 1
to Third Amended and Restated Omnibus Agreement dated as of February 20, 2015,
and effective as of December 31, 2014, and Amendment No. 2 to Third Amended and
Restated Omnibus Agreement dated as of August 3, 2015, and effective as of
July 1, 2015 (collectively, the “Third Omnibus Agreement”).

2. The Parties desired by their execution of the Third Omnibus Agreement to
evidence their understanding, as more fully set forth in Article II, with
respect to certain business opportunities that the Andeavor Entities (as defined
herein) will not engage in for so long as the Partnership is an Affiliate of
Andeavor.

3. The Parties desired by their execution of the Third Omnibus Agreement to
evidence their understanding, as more fully set forth in Article III, with
respect to certain indemnification obligations of the Parties to each other.

4. The Parties desired by their execution of the Third Omnibus Agreement to
evidence their understanding, as more fully set forth in Article IV, with
respect to the amount to be paid by the Partnership for the centralized
corporate services to be performed by the Andeavor Entities (as defined herein)
for and on behalf of the Partnership Group (as defined herein).

5. The Parties desired by their execution of the Third Omnibus Agreement to
evidence their understanding, as more fully set forth in Article V, with respect
to certain maintenance capital and other expenditures to be reimbursed by the
Andeavor Entities to the Partnership Group.

6. The Parties desired by their execution of the Third Omnibus Agreement to
evidence their understanding, as more fully set forth in Article VI, with
respect to the Partnership Group’s right of first offer with respect to the ROFO
Assets (as defined herein).



--------------------------------------------------------------------------------

7. The Parties desired by their execution of the Third Omnibus Agreement to
evidence their understanding, as more fully set forth in Article VII, with
respect to the granting of a license from Andeavor to the Partnership Group and
the General Partner.

8. The Parties desired by their execution of the Third Omnibus Agreement to
evidence their understanding, as more fully set forth in Article VIII, with
respect to the transfer of the Represented Employees (as defined herein) from
the Andeavor Entities to the General Partner and the Partnership Group’s right
to use certain vehicles leased by the General Partner.

9. The Parties desire to amend and restate the Third Omnibus Agreement to allow,
among other items, for the change of names from Tesoro Corporation to Andeavor
and Tesoro Logistics LP to Andeavor Logistics LP, for the addition of additional
companies into the Andeavor Entities and the Partnership Group.

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

“Administrative Fee” is defined in Section 4.1.

“Affiliate” is defined in the Partnership Agreement.

“Andeavor Entities” means Andeavor and any Person Controlled, directly or
indirectly, by Andeavor other than the General Partner or a Partnership Group
Member; and “Andeavor Entity” means any of the Andeavor Entities.

“Andeavor Indemnifying Parties” is defined in Section 3.1(a).

“Andeavor Indemnified Parties” is defined in Section 3.4.

“Annual Environmental Deductible” is defined in Section 3.7.

“Annual ROW Deductible” is defined in Section 3.7.

“Assets” means all logistics assets, including, but not limited to, all
gathering pipelines, transportation pipelines, storage tanks, trucks, truck
racks, terminal facilities, wharves, rail tracks, offices and related equipment,
real estate and other assets, or portions thereof, (i) conveyed, contributed or
otherwise transferred or intended to be conveyed, contributed or otherwise
transferred pursuant to a Contribution Agreement to any member of the
Partnership Group, or, with respect to a Contribution Agreement, owned by,
leased by or necessary for the operation of the business, properties or assets
of any member of the Partnership Group, prior to or as of the applicable Closing
Date or (ii) owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder.

 

2



--------------------------------------------------------------------------------

“Closing Date” means the applicable date for each Contribution Agreement as set
forth on Schedule VII to this Agreement, and October 30, 2017 for the Merger
Agreement.

“Conflicts Committee” is defined in the Partnership Agreement.

“Contribution Agreement” means the applicable contribution agreement identified
on Schedule VII to this Agreement as a Contribution Agreement, together with all
the applicable additional conveyance documents and instruments contemplated or
referenced thereunder, but specifically excluding the Merger Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
(a) through ownership of securities of any class of a Person entitling the
holders thereof to vote on a regular basis in the election of members of the
board of directors or other governing body of such Person, (b) by contract, or
(c) otherwise.

“Covered Environmental Losses” is defined in Section 3.1.

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other environmental conservation and
protection laws, each as amended from time to time.

“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.

“First Deadline Date” means the applicable date for each Contribution Agreement
set forth on Schedule VII to this Agreement.

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as defined under the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended, and
(b) petroleum, oil, gasoline, natural gas, fuel oil, motor oil, waste oil,
diesel fuel, jet fuel, and other refined petroleum hydrocarbons.

 

3



--------------------------------------------------------------------------------

“Identification Deadline” means the later of (a) the First Deadline Date, and
(b) the earlier of (i) the Second Deadline Date and (ii) the occurrence of a
Partnership Change of Control.

“Indemnified Party” means the Partnership Group or the Andeavor Entities, as the
case may be, in its capacity as the party entitled to indemnification in
accordance with Article III.

“Indemnifying Party” means with respect to a Contribution Agreement or the
Merger Agreement, the Partnership Group or the Andeavor Indemnifying Parties, as
the case may be, in their respective capacity as the party from whom
indemnification may be sought in accordance with Article III.

“Legacy Western Employees” means any employee employed by the Legacy Western
Employers.

“Legacy Western Employers” mean Western Refining Company, L.P., Western Refining
Southwest, Inc., or St. Paul Park Refining Co. LLC.

“License” is defined in Section 7.1.

“Limited Partner” is defined in the Partnership Agreement.

“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and expert’s fees) of
any and every kind or character, known or unknown, fixed or contingent.

“Marks” is defined in Section 7.1.

“Merger Agreement” means that certain Merger Agreement, dated as of August 13,
2017, by and among Andeavor Logistics LP, the General Partner, Western Refining
Logistics, LP, Western Refining Logistics GP, LLC, WNRL Merger Sub LLC and WNRL
GP Merger Sub LLC.

“Names” is defined in Section 7.1.

“Non-Covered Environmental Losses” is defined in Section 3.1(b).

“Offer” is defined in Section 2.3.

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Andeavor Logistics LP dated as of October 30, 2011.

“Partnership Change of Control” means Andeavor ceases to Control the general
partner of the Partnership.

“Partnership Group” means the Partnership and any of its Subsidiaries, treated
as a single consolidated entity.

 

4



--------------------------------------------------------------------------------

“Partnership Group Member” means any member of the Partnership Group.

“Partnership Security” is defined in the Partnership Agreement.

“Party” and “Parties” are defined in the introduction to this Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization association,
government agency or political subdivision thereof or other entity.

“Pipeline Rate Regulatory Agencies” means the applicable federal, state and
local governmental or regulatory agencies having jurisdiction over rates to be
charged for services provided with respect to the Assets contributed under a
Contribution Agreement.

“Proposed Transaction” is defined in Section 6.2(a).

“Prudent Industry Practice” means such practices, methods, acts, techniques, and
standards as are in effect at the time in question that are consistent with the
higher of (a) the standards generally followed by the United States pipeline,
terminalling and rail industries and (b) the standards applied or followed by
the Andeavor Entities in the performance of similar tasks or projects, or by the
General Partner or the Partnership Group in the performance of similar tasks or
projects.

“Represented Employees” is defined in Section 8.1(a).

“Retained Assets” means with respect to a particular Contribution Agreement, all
assets owned by any of the Andeavor Entities that were not directly or
indirectly conveyed, contributed or otherwise transferred to the Partnership
Group pursuant to that Contribution Agreement or the other documents referred to
in that Contribution Agreement; provided, however, that once any such assets
have been directly or indirectly conveyed, contributed or otherwise transferred
to the Partnership Group pursuant to any other Contribution Agreement or the
other documents referred to in any other Contribution Agreement, such assets
shall not be included in the definition of “Retained Assets” for purposes of the
first-referenced Contribution Agreement in this definition with respect to the
period on or after the Closing Date under that other Contribution Agreement.

“ROFO Asset Owner” means, with respect to a ROFO Asset, the applicable Andeavor
Entity set forth opposite such ROFO Asset on Schedule V to this Agreement.

“ROFO Assets” means the assets listed on Schedule V to this Agreement.

“ROFO Notice” is defined in Section 6.2(a).

“ROFO Period” is defined in Section 6.1(a).

“ROFO Response” is defined in Section 6.2(a).

“Second Deadline Date” means the applicable date for each Contribution Agreement
as set forth on Schedule VII to this Agreement.

 

5



--------------------------------------------------------------------------------

“Schedules” means Schedules I through VII attached to this Agreement, as may be
amended and restated pursuant to Section 9.2.

“Subject Assets” is defined in Section 2.2(c).

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors,
managers or other governing body of such Person.

“Third Omnibus Agreement” is defined in the recitals to this Agreement.

“Third Deadline Date” means the applicable date for each Contribution Agreement
as set forth on Schedule VII to this Agreement.

“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions.

“WNRL” means, collectively, Western Refining Logistics, LP, a Delaware limited
partnership, Western Refining Logistics GP, LLC, a Delaware limited liability
company, and their respective Subsidiaries.

ARTICLE II

BUSINESS OPPORTUNITIES

2.1 Restricted Activities. Except as permitted by Section 2.2, the General
Partner and each of the Andeavor Entities shall be prohibited from owning,
operating, engaging in, acquiring, or investing in any business that owns or
operates either crude oil or refined products pipelines, terminals or storage
facilities in the United States.

2.2 Permitted Exceptions. Notwithstanding any provision of Section 2.1 to the
contrary, the Andeavor Entities may engage in the following activities under the
following circumstances:

(a) the ownership and/or operation of any of the Retained Assets (including
replacements or expansions of the Retained Assets);

 

6



--------------------------------------------------------------------------------

(b) the acquisition, ownership or operation of any logistics asset, including,
without limitation, any crude oil or refined products pipeline, terminal or
storage facility, that is acquired or constructed by an Andeavor Entity and that
is (i) within, directly connected to, substantially dedicated to, or an integral
part of, any refinery owned, acquired or constructed by an Andeavor Entity or
(ii) acquired or constructed by an Andeavor Entity to replace an Asset of the
Partnership Group that no longer provides services to any Andeavor Entity due to
the occurrence of a force majeure event under a commercial contract between one
or more Andeavor Entities and one or more members of the Partnership Group that
prevents the Partnership Group from providing services under such commercial
contract;

(c) the acquisition, ownership or operation of any asset or group of related
assets used in the activities described in Section 2.1 that are acquired or
constructed by an Andeavor Entity after April 26, 2011 (the “Subject Assets”)
if:

(i) the fair market value of the Subject Assets (as determined in good faith by
the Board of Directors, or other governing body, of the Andeavor Entity that
will own the Subject Assets) is less than $5 million at the time of such
acquisition by the Andeavor Entity or completion of construction, as the case
may be; or

(ii) in the case of an acquisition or the construction of Subject Assets with a
fair market value (as determined in good faith by the Board of Directors, or
other governing body, of the Andeavor Entity that will own the Subject Assets)
equal to or greater than $5 million at the time of such acquisition by an
Andeavor Entity or the completion of construction, as applicable, the
Partnership has been offered the opportunity to purchase the Subject Assets in
accordance with Section 2.3 and the Partnership has elected not to purchase the
Subject Assets; and

(d) the ownership of equity interests in the General Partner and the Partnership
Group.

 

7



--------------------------------------------------------------------------------

2.3 Procedures.

(a) If an Andeavor Entity acquires or constructs Subject Assets as described in
Section 2.2(c)(ii), then not later than six months after the consummation of the
acquisition or the completion of construction by such Andeavor Entity of the
Subject Assets, as the case may be, the Andeavor Entity shall notify the General
Partner in writing of such acquisition or construction and offer the Partnership
Group the opportunity to purchase such Subject Assets in accordance with this
Section 2.3 (the “Offer”). The Offer shall set forth the terms relating to the
purchase of the Subject Assets and, if any Andeavor Entity desires to utilize
the Subject Assets, the Offer will also include the terms on which the
Partnership Group will provide services to the Andeavor Entity to enable the
Andeavor Entity to utilize the Subject Assets. As soon as practicable, but in
any event within 60 days after receipt of the Offer, the General Partner shall
notify the Andeavor Entity in writing that either (i) the General Partner has
elected not to cause a Partnership Group Member to purchase the Subject Assets,
in which event the Andeavor Entity shall be forever free to continue to own or
operate such Subject Assets, or (ii) the General Partner has elected to cause a
Partnership Group Member to purchase the Subject Assets, in which event the
procedures outlined in the remainder of this Section 2.3 shall apply.

(b) If the Andeavor Entity and the General Partner are able to agree on the fair
market value of the Subject Assets that are subject to the Offer and the other
terms of the Offer including, without limitation, the terms, if any, on which
the Partnership Group will provide services to the Andeavor Entity to enable the
Andeavor Entity to utilize the Subject Assets, within 60 days after receipt by
the General Partner of the Offer, a Partnership Group Member shall purchase the
Subject Assets for the agreed upon fair market value as soon as commercially
practicable after such agreement has been reached and, if applicable, enter into
an agreement with the Andeavor Entity to provide services in a manner consistent
with the Offer.

(c) If the Andeavor Entity and the General Partner are unable to agree on the
fair market value of the Subject Assets that are subject to the Offer or the
other terms of the Offer including, if applicable, the terms on which the
Partnership Group will provide services to the Andeavor Entity to enable the
Andeavor Entity to utilize the Subject Assets, within 60 days after receipt by
the General Partner of the Offer, the Andeavor Entity and the General Partner
will engage a mutually agreed upon, nationally recognized investment banking
firm to determine the fair market value of the Subject Assets and any other
terms on which the Partnership Group and the Andeavor Entity are unable to
agree. The investment banking firm will determine the fair market value of the
Subject Assets and any other terms on which the Partnership Group and the
Andeavor Entity are unable to agree within 30 days of its engagement and furnish
the Andeavor Entity and the General Partner its determination. The fees of the
investment banking firm will be split equally between the Andeavor Entity and
the Partnership Group. Once the investment banking firm has submitted its
determination of the fair market value of the Subject Assets and any other terms
on which the Partnership Group and the Andeavor Entity are unable to agree, the
General Partner will have the right, but not the obligation to cause a
Partnership Group Member to purchase the Subject Assets pursuant to the Offer,
as modified by the determination of the investment banking firm. If the General
Partner elects to cause a Partnership Group Member to purchase the Subject
Assets, then the Partnership Group Member shall purchase the Subject Assets
under the terms of the Offer, as modified by the determination of the investment
banking firm as soon as commercially practicable after such determination and,
if applicable, enter into an agreement with the Andeavor Entity to provide
services in a manner consistent with the Offer, as modified by the determination
of the investment banking firm.

 

8



--------------------------------------------------------------------------------

2.4 Scope of Prohibition. Except as provided in this Article II and the
Partnership Agreement, each Andeavor Entity shall be free to engage in any
business activity, including those that may be in direct competition with any
Partnership Group Member.

2.5 Enforcement. The Andeavor Entities agree and acknowledge that the
Partnership Group does not have an adequate remedy at law for the breach by the
Andeavor Entities of the covenants and agreements set forth in this Article II,
and that any breach by the Andeavor Entities of the covenants and agreements set
forth in this Article II would result in irreparable injury to the Partnership
Group. The Andeavor Entities further agree and acknowledge that any Partnership
Group Member may, in addition to the other remedies which may be available to
the Partnership Group, file a suit in equity to enjoin the Andeavor Entities
from such breach, and consent to the issuance of injunctive relief under this
Agreement.

ARTICLE III

INDEMNIFICATION

3.1 Environmental Indemnification.

(a) Subject to Section 3.2 and Section 3.7 and with respect to Assets conveyed,
contributed or otherwise transferred pursuant to a Contribution Agreement, each
of the Andeavor Entities set forth on Schedule VII attached to this Agreement
with respect to that Contribution Agreement (the “Andeavor Indemnifying
Parties”), severally and not jointly, shall indemnify, defend and hold harmless
the Partnership Group from and against any Losses suffered or incurred by the
Partnership Group, directly or indirectly, or as a result of any claim by a
third party, by reason of or arising out of:

(i) any violation or correction of violation of Environmental Laws;

(ii) any event, condition or environmental matter associated with or arising
from the ownership or operation of the Assets (including, without limitation,
the presence of Hazardous Substances on, under, about or migrating to or from
the Assets or the disposal or release of Hazardous Substances generated by
operation of the Assets at non-Asset locations) including, without limitation,
(A) the cost and expense of any investigation, assessment, evaluation,
monitoring, containment, cleanup, repair, restoration, remediation, or other
corrective action required or necessary under Environmental Laws, (B) the cost
or expense of the preparation and implementation of any closure, remedial,
corrective action, or other plans required or necessary under Environmental
Laws, and (C) the cost and expense of any environmental or toxic tort pre-trial,
trial, or appellate legal or litigation support work;

(iii) any event, condition or environmental matter or legal action pending as of
the applicable Closing Date against the Andeavor Entities, a true and correct
summary of which with respect to Assets conveyed, contributed or otherwise
transferred pursuant to a particular Contribution Agreement is described on
Schedule I to this Agreement; and

 

9



--------------------------------------------------------------------------------

(iv) any event, condition or environmental matter associated with or arising
from the Retained Assets, whether occurring before or after the applicable
Closing Date;

provided, however, that with respect to any violation under Section 3.1(a)(i) or
any event, condition or environmental matter included under Section 3.1(a)(ii)
that is associated with the ownership or operation of the Assets conveyed,
contributed or otherwise transferred pursuant to a particular Contribution
Agreement, the Andeavor Indemnifying Parties will be obligated to indemnify the
Partnership Group only to the extent that such violation, event, condition or
environmental matter (x) occurred before the Closing Date for that Contribution
Agreement under then-applicable Environmental Laws and (y)(i) such violation,
event, condition or environmental matter is set forth on Schedule II to this
Agreement or (ii) Andeavor is notified in writing of such violation, event,
condition or environmental matter prior to the applicable Identification
Deadline (Sections 3.1(a)(i) through (iv) collectively, with respect to that
Contribution Agreement being “Covered Environmental Losses”).

(b) The Partnership Group shall indemnify, defend and hold harmless the Andeavor
Entities from and against any Losses suffered or incurred by the Andeavor
Entities, directly or indirectly, or as a result of any claim by a third party,
by reason of or arising out of:

(i) any violation or correction of violation of Environmental Laws associated
with or arising from the ownership or operation of the Assets; and

(ii) any event, condition or environmental matter associated with or arising
from the ownership or operation of the Assets (including, but not limited to,
the presence of Hazardous Substances on, under, about or migrating to or from
the Assets or the disposal or release of Hazardous Substances generated by
operation of the Assets at non-Asset locations) including, without limitation,
(A) the cost and expense of any investigation, assessment, evaluation,
monitoring, containment, cleanup, repair, restoration, remediation, or other
corrective action required or necessary under Environmental Laws, (B) the cost
or expense of the preparation and implementation of any closure, remedial,
corrective action, or other plans required or necessary under Environmental
Laws, and (C) the cost and expense for any environmental or toxic tort
pre-trial, trial, or appellate legal or litigation support work;

and regardless of whether such violation under Section 3.1(b)(i) or such event,
condition or environmental matter included under Section 3.1(b)(ii) occurred
before or after the applicable Closing Date, in each case, to the extent that
any of the foregoing are not Covered Environmental Losses for which the
Partnership Group is entitled to indemnification from the Andeavor Indemnifying
Parties under this Article III without giving effect to the Annual Environmental
Deductible. The Losses covered by this Section 3.1(b) are hereinafter referred
to as ‘Non-Covered Environmental Losses.”

3.2 Right of Way Indemnification. Subject to Section 3.7, and with respect to
Assets conveyed, contributed or otherwise transferred pursuant to a particular
Contribution Agreement, each of the Andeavor Indemnifying Parties as set forth
on Schedule VII with respect to that Contribution Agreement, severally and not
jointly, shall indemnify, defend and hold harmless the Partnership Group from
and against any Losses suffered or incurred by the Partnership Group by reason
of or arising out of (a) the failure of the applicable Partnership Group Member
(or other

 

10



--------------------------------------------------------------------------------

party specified on Schedule VII) to be the owner of such valid and indefeasible
easement rights or fee ownership or leasehold interests in and to the lands on
which any crude oil or refined products pipeline or related pump station, wharf,
storage tank, terminal, rail tracks or truck rack or any related facility or
equipment conveyed or contributed to the applicable Partnership Group Member on
the applicable Closing Date is located as of such Closing Date, and such failure
renders the Partnership Group liable to a third party or unable to use or
operate the Assets in substantially the same manner that the Assets were used
and operated by the applicable Andeavor Entity immediately prior to the
applicable Closing Date; (b) the failure of the applicable Partnership Group
Member to have the consents, licenses and permits necessary to allow any such
pipeline referred to in clause (a) of this Section 3.2 to cross the roads,
waterways, railroads and other areas upon which any such pipeline is located as
of the applicable Closing Date, and such failure renders the Partnership Group
liable to a third party or unable to use or operate the Assets in substantially
the same manner that the Assets were used and operated by the applicable
Andeavor Entity immediately prior to such Closing Date; and (c) the cost of
curing any condition set forth in clause (a) or (b) of this Section 3.2 that
does not allow any Asset to be operated in accordance with Prudent Industry
Practice, in each case to the extent that Andeavor is notified in writing of any
of the foregoing prior to the Identification Deadline.

3.3 Reserved.

3.4 Represented Employees. With respect to Assets conveyed, contributed or
otherwise transferred pursuant to a particular Contribution Agreement or owned
by WNRL on the Closing Date of the Merger Agreement, and if applicable, the
General Partner shall indemnify, defend and hold harmless (a) each of the
Andeavor Entities set forth on Schedule VII attached to this Agreement with
respect to that Contribution Agreement and (b) the Legacy Western Employers
(collectively, the “Andeavor Indemnified Parties”) from and against any Losses
suffered or incurred by the Andeavor Indemnified Parties by reason of or arising
out of the transfer of the Represented Employees to the General Partner pursuant
to Section 8.1 and the employment of the Represented Employees by the General
Partner, including any Losses suffered or incurred resulting from actions taken,
or liabilities incurred by the Andeavor Indemnified Parties with respect to the
Represented Employees in connection with applicable collective bargaining
agreements covering such Represented Employees.

3.5 Additional Indemnification.

(a) In addition to and not in limitation of the indemnification provided under
Sections 3.1(a), 3.2, and 3.3 and with respect to a respective Contribution
Agreement, each of the Andeavor Indemnifying Parties, severally and not jointly,
shall indemnify, defend, and hold harmless the Partnership Group from and
against any Losses suffered or incurred by the Partnership Group by reason of or
arising out of (i) events and conditions associated with the ownership or
operation of the Assets and occurring before the applicable Closing Date (other
than Covered Environmental Losses and Non-Covered Environmental Losses, which
are provided for under Sections 3.1, and those Losses provided for under
Section 3.2) to the extent that Andeavor is notified in writing of any of the
foregoing prior to the Third Deadline Date, (ii) any pending (as of the
applicable Closing Date) legal actions against the Andeavor Entities set forth
on Schedule III to this Agreement, (iii) events and conditions associated with
the Retained Assets and whether occurring before or after the applicable Closing
Date, (iv) the failure to

 

11



--------------------------------------------------------------------------------

obtain any necessary consent from the Pipeline Rate Regulatory Agencies, if
applicable, and (v) all federal, state and local income tax liabilities
attributable to the ownership or operation of the Assets prior to the applicable
Closing Date, including under Treasury Regulation Section 1.1502-6 (or any
similar provision of state or local law), and any such income tax liabilities of
the Andeavor Entities that may result from the consummation of the formation
transactions for the Partnership Group and the General Partner occurring on or
prior to the applicable Closing Date.

(b) In addition to and not in limitation of the indemnification provided under
Section 3.1(b) or 3.4 or the Partnership Agreement, the Partnership Group shall
indemnify, defend, and hold harmless the Andeavor Entities from and against any
Losses suffered or incurred by the Andeavor Entities by reason of or arising out
of events and conditions associated with the ownership or operation of the
Assets and occurring after the applicable Closing Date (other than the Covered
Environmental Losses and Non-Covered Environmental Losses which are provided for
under Section 3.1), unless such indemnification would not be permitted under the
Partnership Agreement by reason of one of the provisos contained in
Section 7.7(a) of the Partnership Agreement.

3.6 Indemnification Procedures.

(a) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification under this
Article III, it will provide notice thereof in writing to the Indemnifying
Party, specifying the nature of and specific basis for such claim.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
III, including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such claim
or any matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
unless it includes a full release of the Indemnified Party from such claim.

(c) The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party, with respect to all
aspects of the defense of any claims covered by the indemnification under this
Article III, including, without limitation, the prompt furnishing to the
Indemnifying Party of any correspondence or other notice relating thereto that
the Indemnified Party may receive, permitting the name of the Indemnified Party
to be utilized in connection with such defense, the making available to the
Indemnifying Party of any files, records or other information of the Indemnified
Party that the Indemnifying Party considers relevant to such defense, the making
available to the Indemnifying Party of any employees of the Indemnified Party
and the granting to the Indemnifying Party of reasonable access rights to the
properties and facilities of the Indemnified Party; provided, however, that in
connection therewith the Indemnifying Party agrees to use reasonable efforts to
minimize the impact thereof on the operations of the Indemnified Party and
further agrees to maintain the confidentiality of all files, records, and other
information furnished by the Indemnified Party pursuant to this Section 3.6. In
no event shall the obligation of the Indemnified Party to cooperate with the
Indemnifying Party as set forth in the immediately

 

12



--------------------------------------------------------------------------------

preceding sentence be construed as imposing upon the Indemnified Party an
obligation to hire and pay for counsel in connection with the defense of any
claims covered by the indemnification set forth in this Article III; provided,
however, that the Indemnified Party may, at its own option, cost and expense,
hire and pay for counsel in connection with any such defense. The Indemnifying
Party agrees to keep any such counsel hired by the Indemnified Party informed as
to the status of any such defense, but the Indemnifying Party shall have the
right to retain sole control over such defense.

(d) In determining the amount of any Losses for which the Indemnified Party is
entitled to indemnification under this Agreement, the gross amount of the
indemnification will be reduced by (i) any insurance proceeds realized by the
Indemnified Party, and such correlative insurance benefit shall be net of any
incremental insurance premium that becomes due and payable by the Indemnified
Party as a result of such claim and (ii) all amounts recovered by the
Indemnified Party under contractual indemnities from third Persons.

3.7 Limitations Regarding Indemnification.

(a) The Andeavor Indemnifying Parties shall not, in any calendar year, be
obligated to indemnify, defend and hold harmless the Partnership Group for a
Covered Environmental Loss under Section 3.1(a)(ii) until such time as the
aggregate amount of all Covered Environmental Losses in such calendar year
exceeds the amount listed on Schedule VIII under “Annual Environmental
Deductible” (the “Annual Environmental Deductible”), at which time the Andeavor
Indemnifying Parties shall be obligated to indemnify the Partnership Group for
the amount of Covered Environmental Losses under Section 3.1(a)(ii) that are in
excess of the Annual Environmental Deductible that are incurred by the
Partnership Group in such calendar year. The Andeavor Indemnifying Parties shall
not, in any calendar year, be obligated to indemnify, defend and hold harmless
the Partnership Group for any individual Loss under Section 3.2 until such time
as the aggregate amount of all Losses under Section 3.2 that are in such
calendar year exceeds the amount listed on Schedule VIII under “Annual ROW
Deductible” (the “Annual ROW Deductible”), at which time the Andeavor
Indemnifying Parties shall be obligated to indemnify the Partnership Group for
all Losses under Section 3.2 in excess of the Annual ROW Deductible that are
incurred by the Partnership Group in such calendar year.

(b) With respect to Sections 3.1, 3.2 and 3.5(a), each of the Andeavor
Indemnifying Parties shall only be required to indemnify the Partnership Group
for Covered Environmental Losses under Section 3.1, Losses under Section 3.2 or
Losses under Section 3.5(a) incurred in connection with or related to Assets
conveyed, contributed or otherwise transferred to the Partnership Group by such
Andeavor Indemnifying Party.

(c) For the avoidance of doubt, there is no monetary cap on the amount of
indemnity coverage provided by any Indemnifying Party under this Article III.

(d) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS SUFFERED BY ANY OTHER PARTY ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT,

 

13



--------------------------------------------------------------------------------

REGARDLESS OF WHETHER ANY SUCH CLAIM ARISES UNDER OR RESULTS FROM CONTRACT,
NEGLIGENCE, OR STRICT LIABILITY OF THE PARTY WHOSE LIABILITY IS BEING WAIVED
HEREBY; provided that the foregoing limitation is not intended and shall not
affect special damages actually awarded to a third party or assessed by a
governmental authority and for which a Party is properly entitled to
indemnification pursuant to the express provisions of this Agreement.

3.8 The Parties agree to the special indemnification provisions set forth on
Schedule IX.

ARTICLE IV

CORPORATE SERVICES

4.1 General.

(a) Andeavor agrees to provide, and agrees to cause the applicable Andeavor
Entities to provide, on behalf of the General Partner, for the Partnership
Group’s benefit all of the centralized corporate services that Andeavor and the
applicable Andeavor Entities have traditionally provided in connection with the
Assets including, without limitation, the general and administrative services
listed on Schedule IV to this Agreement. As consideration for such services, the
Partnership will pay Andeavor a monthly administrative fee in the amount set
forth in Schedule VIII to this Agreement (the “Administrative Fee”), payable on
or before the tenth business day of each month, commencing in the first month
following the date hereof. Andeavor may increase the Administrative Fee on
July 1 of each year, commencing on July 1, 2018, by a percentage equal to the
positive change, if any, in the CPI-U (All Urban Consumers) for the prior
calendar year, rounded to the nearest one-tenth (1/10) of one percent (1%), or
to reflect any increase in the cost of providing centralized corporate services
to the Partnership Group due to changes in any law, rule or regulation
applicable to the Andeavor Entities or the Partnership Group, including any
interpretation of such laws, rules or regulations.

(b) At the end of each calendar year, the Partnership will have the right to
submit to Andeavor a proposal to reduce the amount of the Administrative Fee for
that year if the Partnership believes, in good faith, that the centralized
corporate services performed by the Andeavor Entities for the benefit of the
Partnership Group for the year in question do not justify payment of the full
Administrative Fee for that year. If the Partnership submits such a proposal to
Andeavor, Andeavor agrees that it will negotiate in good faith with the
Partnership to determine if the Administrative Fee for that year should be
reduced and, if so, the amount of such reduction. If the Parties agree that the
Administrative Fee for that year should be reduced, then Andeavor shall promptly
pay to the Partnership the amount of any reduction for that year.

(c) The Partnership Group shall reimburse Andeavor, without duplication of any
reimbursements made pursuant to Section 7.4 of the Partnership Agreement, for
all other direct or allocated costs and expenses incurred by the Andeavor
Entities on behalf of the Partnership Group, including, but not limited to the
following; provided, however, that the costs and expenses described in
subsections (i) through (vi) below shall not apply with respect to employees of
the General Partner or the Andeavor Entities that are providing the services
listed on Schedule IV:

 

14



--------------------------------------------------------------------------------

(i) salaries of employees of the General Partner or the applicable Andeavor
Entities, to the extent, but only to the extent, such employees perform services
for the Partnership Group, provided that for employees that do not devote all of
their business time to the Partnership Group, such expenses shall be based on
the annual weighted average of time spent and number of employees devoting
services to the Partnership Group;

(ii) except as otherwise provided in Section 4.1(c)(vi) below, the cost of
employee benefits relating to employees of the General Partner or the applicable
Andeavor Entities, including 401(k), pension, bonuses and health insurance
benefits (but excluding Andeavor stock-based compensation expense), to the
extent, but only to the extent, such employees perform services for the
Partnership Group, provided that for employees that do not devote all of their
business time to the Partnership Group, such expenses shall be based on the
annual weighted average of time spent and number of employees devoting their
services to the Partnership Group;

(iii) any expenses incurred or payments made by the applicable Andeavor Entities
for insurance coverage with respect to the Assets or the business of the
Partnership Group;

(iv) all expenses and expenditures incurred by the applicable Andeavor Entities
as a result of the Partnership becoming and continuing as a publicly traded
entity, including, but not limited to, costs associated with annual and
quarterly reports, independent auditor fees, partnership governance and
compliance, registrar and transfer agent fees, tax return and Schedule K-1
preparation and distribution, legal fees and independent director compensation;

(v) all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time with respect to the services provided by the
applicable Andeavor Entities to the Partnership Group pursuant to
Section 4.1(a);

(vi) any severance or similar amounts (“Severance Amounts”) due to the President
of the General Partner or the Vice President, Operations of the General Partner
in the event of a Change of Control (or similar term, in each case as defined in
the applicable management stability agreement) of Andeavor under the terms of
their respective management stability agreements with Andeavor, provided that
such reimbursement shall be based on the percentage of time spent by such
employee on the business of the Partnership Group during the last completed
payroll period immediately preceding the date of such Change of Control.
Notwithstanding anything in this Agreement to the contrary, in no event will the
Partnership Group reimburse Andeavor for, or otherwise in any way be responsible
for, (A) any Severance Amounts due to any employee of the General Partner or the
applicable Andeavor Entities (other than the President of the General Partner or
the Vice President, Operations of the General Partner) in the event of a Change
of Control (or similar term, in each case as defined in the applicable
Employment Agreement) of Andeavor, or (B) any Andeavor stock-based compensation
expense related to accelerated vesting of Andeavor equity awards. For the
purposes of this Section 4.1(c)(vi), the term “Employment Agreement” shall
include any employment agreement, management stability agreement or similar
agreement between Andeavor and any employee of the General Partner or the
applicable Andeavor Entities; and

 

15



--------------------------------------------------------------------------------

(vii) any other expenses listed on Schedule IV and identified as applicable to
this clause (vii).

Such reimbursements shall be made on or before the tenth business day of the
month following the month such costs and expenses are incurred or accrued. For
the avoidance of doubt, the costs and expenses set forth in Section 4.1(c) shall
be paid by the Partnership Group in addition to, and not as a part of or
included in, the Administrative Fee.

ARTICLE V

CAPITAL AND OTHER EXPENDITURES

5.1 Reimbursement of Maintenance Capital and Other Expenditures. Andeavor, TRMC
or Tesoro Alaska, as applicable, will either reimburse the Partnership or
reimburse the General Partner and the General Partner will reimburse the
Partnership, as applicable, on a dollar-for-dollar basis, without duplication,
for each of the following:

(a) During the period commencing on the date of the applicable Contribution
Agreement for an Asset and ending on the Second Deadline Date, expenses incurred
by the Partnership Group solely in order to comply with vapor recovery or
combustion and spill containment requirements associated with such Assets;

(b) During the period commencing on the applicable Closing Date, and

(i) for Assets contributed under Contribution Agreements dated prior to July 1,
2016, ending on the fifth anniversary of the applicable Closing Date; and

(ii) for Assets contributed under Contribution Agreements dated on July 1, 2016
or later, ending on the twentieth anniversary of the applicable Closing Date,

the expenses incurred by the Partnership Group for repairs and maintenance to
storage tanks, pressure vessels and pipelines included as part of the Assets and
expenses that are made solely in order to comply with current minimum standards
under:

(1) the U.S. Department of Transportation’s Pipeline Integrity Management Rule
49 CFR 195.452, including the 2013 PHMSA Interpretation thereof,

(2) American Petroleum Institute (API) Standard 653 for Aboveground Storage
Tanks, and

(3) applicable pressure vessel codes as required to allow a terminal to provide
services to TRMC under an applicable terminal service agreement;

but only if and to the extent that:

(A) for repairs and maintenance that can be identified only by internal
inspections, hydrotests, invasive inspections or excavations, such repairs and
maintenance are identified before, during or as a result of the first scheduled
API 653 inspections, pressure vessel inspections or pipeline inspections or
tests that occur after the applicable Closing Date, and

(B) for repairs and maintenance that can be identified by non-invasive or
external inspections without excavation, such repairs and maintenance are
identified before the earlier of fifth anniversary of the applicable Closing
Date or the date specified in (A) above,

(C) and this Section 5.1(b) shall apply only to the Contribution Agreements
indicated on Schedule VII as being subject to this Section 5.1(b).

 

16



--------------------------------------------------------------------------------

The Andeavor Entities shall remain responsible for costs of removal and disposal
of all materials owned by such Andeavor Entities in tanks or pipelines inspected
or repaired in connection with any API 653 inspections, pressure vessel
inspection or pipeline inspections or tests API 653 inspections, pressure vessel
inspections or pipeline inspections or tests.

For the avoidance of any doubt, potential dispute and/or admission of
non-compliance with 49 CFR 195.452, the Parties hereby agree and acknowledge
that the 2014 hydrotest costs and the hydrotest costs for the remaining segments
on the High Plains System shall be covered by this Section 5.1(b), and that
(i) TRMC will directly reimburse THPP for the 2014 hydrotest costs, and (ii) the
hydrotest costs incurred for the remaining segments on the Tesoro High Plains
Pipeline Company LLC pipeline system will be recouped by the Partnership Group
through an adjusted tariff or settlement rate charged to TRMC under the High
Plains Transportation Services Agreement dated April 26, 2011 (the “High Plains
TSA”), such adjusted tariff or settlement rate to be negotiated memorialized by
an amendment to the applicable tariff filing and/or High Plains TSA; and

(c) Those certain capital and expense projects related to the Assets and
described on Schedule VI to this Agreement.

ARTICLE VI

RIGHT OF FIRST OFFER

6.1 Right of First Offer to Purchase Certain Assets retained by Andeavor
Entities.

(a) Each ROFO Asset Owner hereby grants to the Partnership Group a right of
first offer until (i) for the Nikiski Dock and Storage Facilities, April 26,
2021, and (ii) for the Jal NGL Terminal, the earlier of (A) October 16, 2023 or
(B) the date that the Partnership is no longer controlled by Andeavor (the “ROFO
Period”) on any ROFO Asset set forth next to such ROFO Asset Owner’s name on
Schedule V to this Agreement to the extent that such ROFO Asset Owner proposes
to Transfer any ROFO Asset (other than to any other Andeavor Entity who agrees
in writing that such ROFO Asset remains subject to the provisions of this
Article VI and such Andeavor Entity assumes the obligations under this Article
VI with respect to such ROFO Asset) or enter into any agreement to do any of the
foregoing during the ROFO Period.

(b) The Parties acknowledge that any Transfer of ROFO Assets pursuant to the
Partnership Group’s right of first offer is subject to the terms of all existing
agreements with respect to the ROFO Assets; provided, however, that Andeavor
represents and warrants that, to its knowledge after reasonable investigation,
there are no terms in such agreements that would materially impair the rights
granted to the Partnership Group pursuant to this Article VI with respect to any
ROFO Asset.

6.2 Procedures.

(a) In the event a ROFO Asset Owner proposes to Transfer any applicable ROFO
Asset (other than to another Andeavor Entity) during the ROFO Period (a
“Proposed Transaction”), such ROFO Asset Owner shall, prior to entering into any
such Proposed Transaction, first give notice in writing to the Partnership Group
(the “ROFO Notice”) of its intention to enter into such Proposed Transaction.
The ROFO Notice shall include any material

 

17



--------------------------------------------------------------------------------

terms, conditions and details as would be necessary for a Partnership Group
Member to make a responsive offer to enter into the Proposed Transaction with
the applicable ROFO Asset Owner, which terms, conditions and details shall at a
minimum include any terms, condition or details that such ROFO Asset Owner would
propose to provide to non-Andeavor Entities in connection with the Proposed
Transaction. The Partnership Group shall have 60 days following receipt of the
ROFO Notice to propose an offer to enter into the Proposed Transaction with such
ROFO Asset Owner (the “ROFO Response”). The ROFO Response shall set forth the
terms and conditions (including, without limitation, the purchase price the
applicable Partnership Group Member proposes to pay for the ROFO Asset and the
other terms of the purchase including, if requested by an Andeavor Entity, the
terms on which the Partnership Group Member will provide services to the
Andeavor Entity to enable the Andeavor Entity to utilize the applicable ROFO
Asset) pursuant to which the Partnership Group would be willing to enter into a
binding agreement for the Proposed Transaction. The decision to issue the ROFO
Response and the terms of the ROFO Response shall be subject to approval by the
Conflicts Committee. If no ROFO Response is delivered by the Partnership Group
within such 60-day period, then the Partnership Group shall be deemed to have
waived its right of first offer with respect to such ROFO Asset.

(b) Unless the ROFO Response is rejected pursuant to written notice delivered by
the applicable ROFO Asset Owner to the applicable Partnership Group Member
within 60 days of the delivery of the ROFO Response, such ROFO Response shall be
deemed to have been accepted by the applicable ROFO Asset Owner and such ROFO
Asset Owner shall enter into an agreement with the applicable Partnership Group
Member providing for the consummation of the Proposed Transaction upon the terms
set forth in the ROFO Response and, if applicable, the Partnership Group Member
will enter into an agreement with the Andeavor Entity setting forth the terms on
which the Partnership Group Member will provide services to the Andeavor Entity
to enable the Andeavor Entity to utilize the ROFO Asset. Unless otherwise agreed
between the applicable Andeavor Entity and Partnership Group Member, the terms
of the purchase and sale agreement will include the following:

(i) the Partnership Group Member will deliver the agreed purchase price (in
cash, Partnership Securities, an interest-bearing promissory note, or any
combination thereof);

(ii) the applicable ROFO Asset Owner will represent that it has title to the
ROFO Assets that is sufficient to operate the ROFO Assets in accordance with
their intended and historical use, subject to all recorded matters and all
physical conditions in existence on the closing date for the purchase of the
applicable ROFO Asset, plus any other such matters as the Partnership Group
Member may approve. If the Partnership Group Member desires to obtain any title
insurance with respect to the ROFO Asset, the full cost and expense of obtaining
the same (including but not limited to the cost of title examination, document
duplication and policy premium) shall be borne by the Partnership Group Member;

(iii) the applicable ROFO Asset Owner will grant to the Partnership Group Member
the right, exercisable at the Partnership Group Member’s risk and expense prior
to the delivery of the ROFO Response, to make such surveys, tests and
inspections of the ROFO Asset as the Partnership Group Member may deem
desirable, so long as such surveys, tests or inspections do not damage the ROFO
Asset or interfere with the activities of the applicable ROFO Asset Owner;

 

18



--------------------------------------------------------------------------------

(iv) the closing date for the purchase of the ROFO Asset shall occur no later
than 180 days following receipt by ROFO Asset Owner of the ROFO Response
pursuant to Section 6.2(a);

(v) the applicable ROFO Asset Owner and Partnership Group Member shall use
commercially reasonable efforts to do or cause to be done all things that may be
reasonably necessary or advisable to effectuate the consummation of any
transactions contemplated by this Section 6.2(b), including causing its
respective Affiliates to execute, deliver and perform all documents, notices,
amendments, certificates, instruments and consents required in connection
therewith; and

(vi) neither the applicable ROFO Asset Owner nor the applicable Partnership
Group Member shall have any obligation to sell or buy the applicable ROFO Asset
if any of the consents referred to in Section 6.1(b)(v) has not been obtained.

(c) If the Partnership Group has not timely delivered a ROFO Response as
specified above with respect to a Proposed Transaction that is subject to a ROFO
Notice, the applicable ROFO Asset Owner shall be free to enter into a Proposed
Transaction with any third party on terms and conditions no more favorable to
such third party than those set forth in the ROFO Notice. If a ROFO Response
with respect to any Proposed Transaction is rejected by the applicable ROFO
Asset Owner, such ROFO Asset Owner shall be free to enter into a Proposed
Transaction with any third party (i) on terms and conditions (excluding those
relating to price) that are not more favorable in the aggregate to such third
party than those proposed in respect of the Partnership Group in the ROFO
Response and (ii) at a price equal to no less than 100% of the price offered by
the applicable Partnership Group Member in the ROFO Response to such ROFO Asset
Owner.

ARTICLE VII

LICENSE OF NAME AND MARK

7.1 Grant of License. Upon the terms and conditions set forth in this Article
VII, Andeavor hereby grants and conveys to each of the entities currently or
hereafter comprising a part of the Partnership Group a nontransferable,
nonexclusive, royalty-free right and license (“License”) to use the name
“Andeavor”, “Tesoro”, and/or “Western” (the “Names”) and any other trademarks
owned by Andeavor which contain the Names (collectively, the “Marks”).

7.2 Ownership and Quality. The Partnership agrees that ownership of the Names
and the Marks and the goodwill relating thereto shall remain vested in Andeavor
both during the term of this License and thereafter, and the Partnership further
agrees, and agrees to cause the other members of the Partnership Group, never to
challenge, contest or question the validity of Andeavor’s ownership of the Names
and Marks or any registration thereto by Andeavor. In connection with the use of
the Names and the Marks, the Partnership and any other member of the Partnership
Group shall not in any manner represent that they have any ownership in the
Names and the Marks or registration thereof except as set forth herein, and the
Partnership, on

 

19



--------------------------------------------------------------------------------

behalf of itself and the other members of the Partnership Group, acknowledge
that the use of the Names and the Marks shall not create any right, title or
interest in or to the Names and the Mark, and all use of the Names and the Marks
by the Partnership or any other member of the Partnership Group, shall inure to
the benefit of Andeavor. The Partnership agrees, and agrees to cause the other
members of the Partnership Group, to use the Names and Marks in accordance with
such quality standards established by Andeavor and communicated to the
Partnership from time to time, it being understood that the products and
services offered by the members of the Partnership Group immediately before the
date hereof are of a quality that is acceptable to Andeavor and justifies the
License.

7.3 Termination. The License shall terminate upon a termination of this
Agreement pursuant to Section 9.4.

ARTICLE VIII

REPRESENTED EMPLOYEES; VEHICLE LEASES

8.1 Transfer of Represented Employees. The Parties acknowledge and agree that
certain TRMC employees and certain Legacy Western Employees then covered by
collective bargaining agreements with TRMC and the Legacy Western Employers
existing as of an applicable Closing Date (the “Represented Employees”) have
been or will be transferred to and shall become employees of the General Partner
on or before the first day of the next fiscal year following the year in which
that Closing Date occurred. The Parties agree to cooperate and shall take all
action necessary to effectuate such transfer and shall comply with the terms of
the applicable collective bargaining agreements with respect to the Represented
Employees.

8.2 Vehicle Leases. The Parties acknowledge and agree that the members of the
Partnership Group shall have the right to use any vehicles leased by the General
Partner for use in the operation of the Partnership Group’s business.

ARTICLE IX

MISCELLANEOUS

9.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in San Antonio, Texas.

9.2 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by facsimile to such Party. Notice given
by personal delivery or mail shall be effective upon actual receipt. Notice
given by facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to the other Parties in the manner provided in this
Section 9.2.

 

20



--------------------------------------------------------------------------------

If to the Andeavor Entities:

Andeavor

19100 Ridgewood Parkway

San Antonio, Texas 78259-1828

Attn: General Counsel

Facsimile: (210) 745-4494

If to the Partnership Group:

Andeavor Logistics LP

c/o Tesoro Logistics GP, LLC, its General Partner

19100 Ridgewood Parkway

San Antonio, Texas 78259-1828

Attn: General Counsel

Facsimile: (210) 745-4494

9.3 Entire Agreement. This Agreement together with the Schedules attached hereto
(which are incorporated herein by reference) constitute the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

9.4 Termination of Agreement. This Agreement, other than the provisions set
forth in Article III hereof, may be terminated by Andeavor or the Partnership
upon a Partnership Change of Control. For the avoidance of doubt, the Parties’
indemnification obligations under Article III shall survive the termination of
this Agreement in accordance with their respective terms.

9.5 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties hereto. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.

9.6 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties
hereto; provided, however, that the Partnership may make a collateral assignment
of this Agreement solely to secure working capital financing for the
Partnership.

9.7 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.

 

21



--------------------------------------------------------------------------------

9.8 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

9.9 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

9.10 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.

9.11 Amendment and Restatement. This Agreement amends and restates the Third
Omnibus Agreement in its entirety and the Parties agree that the terms and
provisions of this Agreement replace the terms and provisions of the Third
Omnibus Agreement, which is no longer in force, as of the date hereof.

9.12 Amendment of Schedules. The Parties may amend and restate the Schedules at
any time without otherwise amending or restating this Agreement by the execution
by all of the Parties of a cover page to the amended Schedules in the form
attached hereto as Exhibit A. Such amended and restated Schedules shall replace
the prior Schedules as of the date of execution of the cover page and shall be
incorporated by reference into this Agreement for all purposes.

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the date first written above.

 

ANDEAVOR

By:  

/s/ Gregory J. Goff

 

Gregory J. Goff

President and Chief Executive Officer

TESORO REFINING & MARKETING COMPANY LLC

By:  

/s/ Gregory J. Goff

 

Gregory J. Goff

President

TESORO COMPANIES, INC.

By:  

/s/ Gregory J. Goff

 

Gregory J. Goff

President

TESORO ALASKA COMPANY LLC

By:  

/s/ Gregory J. Goff

 

Gregory J. Goff

President

Signature Page 1 of 2 to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

ANDEAVOR LOGISTICS LP By:   Tesoro Logistics GP, LLC,   its general partner By:
 

/s/ Steven M. Sterin

 

Steven M. Sterin

President and Chief Financial Officer

TESORO LOGISTICS GP, LLC By:  

/s/ Steven M. Sterin

 

Steven M. Sterin

President and Chief Financial Officer

Signature Page 2 of 2 to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COVER PAGE FOR

AMENDMENT AND RESTATEMENT OF SCHEDULES

TO FOURTH AMENDED AND RESTATED OMNIBUS AGREEMENT

A Fourth Amended and Restated Omnibus Agreement was executed as of
[            ] (the “Fourth Amended and Restated Omnibus Agreement”), among
Andeavor, on behalf of itself and the other Andeavor Entities, Tesoro Refining &
Marketing Company LLC, Tesoro Companies, Inc., Tesoro Alaska Company LLC,
Andeavor Logistics LP and Tesoro Logistics GP, LLC. Capitalized terms not
otherwise defined in this document shall have the terms set forth in the Fourth
Amended and Restated Omnibus Agreement.

The Parties agree that the Schedules are hereby amended and restated in their
entirety as of the date hereof to be as attached hereto. Pursuant to
Section 9.12 of the Fourth Amended and Restated Omnibus Agreement, such amended
and restated Schedules shall replace the prior Schedules as of the date hereof
and shall be incorporated by reference into the Fourth Amended and Restated
Omnibus Agreement for all purposes.

Executed as of             , 20            .

 

ANDEAVOR By:                                     
                                        
Name:                                                                         
Title:                                     
                                      TESORO REFINING & MARKETING COMPANY LLC
By:                                     
                                        
Name:                                                                         
Title:                                     
                                      TESORO COMPANIES, INC.
By:                                     
                                        
Name:                                                                         
Title:                                     
                                      TESORO ALASKA COMPANY LLC
By:                                     
                                        
Name:                                                                         
Title:                                     
                                     

Page 1 of 2 of

Exhibit A to Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

ANDEAVOR LOGISTICS LP By: Tesoro Logistics GP, LLC,         its general partner
By:                                     
                                        
Name:                                                                         
Title:                                     
                                      TESORO LOGISTICS GP, LLC
By:                                     
                                        
Name:                                                                         
Title:                                     
                                     

Page 2 of 2 of

Exhibit A to Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule I

Pending Environmental Litigation

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

None.

For Long Beach Contribution Agreement listed on Schedule VII:

The soil and groundwater on the southern central portion of the site near the
24-inch crude oil line have been impacted with hydrocarbons from a release from
the line first observed in September 2011. The California Regional Water Quality
Control Board issued an Investigative Order dated September 30, 2011 and to date
all requirements of the order have been met. Additional investigative or
remedial activities may be required.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement dated as of December 6, 2013 (“Carson Assets Indemnity Agreement”),
among the Partnership, the General Partner, Tesoro Logistics Operations LLC (the
“Operating Company”) and TRMC, supersede in their entirety the environmental
indemnification provisions of Article III of the Fourth Amended and Restated
Omnibus Agreement, except as otherwise expressly provided in the Carson Assets
Indemnity Agreement.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Fourth Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.

For West Coast Assets Contribution Agreement listed on Schedule VII:

None.

For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:

None.

Page 1/2 of Schedule I to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:

KENAI TANKAGE: Andeavor, Tesoro Alaska, TRMC, the Partnership and the General
Partner are subject to a pending consent decree with the United States
Environmental Protection Agency and the Department of Justice pursuant to which
injunctive relief will be ordered with respect a number of refineries (the “2016
Environmental Consent Decree”).

ANCHORAGE AND FAIRBANKS TERMINALS: Andeavor, Tesoro Alaska, TRMC, the
Partnership and the General Partner are subject to the pending 2016
Environmental Consent Decree pursuant to which injunctive relief will be ordered
with respect a number of refineries.

The indemnification obligations of the Andeavor Entities under Section 3.1(a) of
the Fourth Amended and Restated Omnibus Agreement with regard to the 2016
Environmental Consent Decree are limited as provided in Schedule IX.

For Martinez Assets Contribution Agreement listed on Schedule VII:

Andeavor, Tesoro Alaska, TRMC, the Partnership and the General Partner are
subject to the 2016 Environmental Consent Decree.

For Assets owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:

The environmental indemnification provisions in Article VI of the Sponsor Equity
Restructuring Agreement dated August 13, 2017 (“SERA”) between Andeavor,
Andeavor Logistics LP and Tesoro Logistics GP, LLC supersede in their entirety
the environmental indemnification provisions of Article III of the Fourth
Amended and Restated Omnibus Agreement, other than Section 3.5(b), and shall be
the exclusive provisions for all indemnification obligations relating to the
subject matter of the indemnities so provided in Article VI of the SERA.

Page 2/2 of Schedule I to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule II

Environmental Matters

For Initial Contribution Agreement set forth on Schedule VII:

1. Anchorage #1 Terminal soil and groundwater have been impacted by gasoline and
diesel releases from previously buried pipelines. The site is considered
characterized and is currently undergoing removal of product from the water
table, groundwater treatment, and long-term monitoring.

2. Anchorage #2 Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Andeavor’s purchase of the facility. The site is
considered characterized and is currently undergoing groundwater monitoring and
treatment. Off-site groundwater investigations are scheduled for 2012.

3. Stockton Terminal soil and groundwater have been impacted by gasoline and
diesel releases from pipelines and/or product storage tanks. The site is
considered substantially characterized and is undergoing groundwater treatment
and groundwater monitoring. Off-site groundwater impacts are commingled with
neighboring petroleum storage terminals.

4. Burley Terminal groundwater was impacted by gasoline releases occurring prior
to Andeavor’s purchase of the facility. Groundwater impacts were commingled with
neighboring petroleum storage terminals. Hydrocarbon concentrations in
groundwater samples do not exceed previously established target levels for
groundwater and surface water protection. Regulatory closure is pending.

5. Wilmington Sales Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Andeavor’s purchase of the facility. Groundwater
investigation and monitoring is on-going. Andeavor is indemnified by the
previous owner for Investigation and remediation obligations.

6. Salt Lake City Terminal soil and groundwater have been impacted by gasoline
and diesel releases from pipelines and/or product storage tanks occurring prior
to Andeavor’s purchase of the facility. The site is considered characterized and
is currently undergoing removal of product from the water table and long-term
monitoring. There are no known soil or groundwater impacts at the Northwest
Crude Oil tank farm.

7. The Stockton Terminal emits volatile organic compounds (VOCs) below “major
source” emission criteria. In 2010, the San Joaquin Air Quality Management
District announced it is reducing its major source threshold. When the Stockton
Terminal expands its operations or increases throughput, the potential to emit
VOC will increase and the Stockton terminal will become subject to regulation as
a major source. This will require a Title V Air Operating Permit. In addition,
the Stockton facility will be required to install an automated continuous
emission monitor at a cost of approximately $75,000.

 

Page 1/8 of Schedule II to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For Amorco Contribution Agreement set forth on Schedule VII:

1. The soil and groundwater on the site of the Tankage, as defined in the Amorco
Contribution Agreement, have been impacted by methyl tertiary butyl ether
releases from previously buried pipelines. The site is considered characterized
and is currently undergoing removal of methyl tertiary butyl ether from the
water table, groundwater treatment, and long-term monitoring.

2. Any environmental violation or contamination due to SHPL, as defined in the
Amorco Contribution Agreement, being underground prior to the Closing Date.

For Long Beach Contribution Agreement listed on Schedule VII:

1. Any environmental violation or contamination, as defined in the Long Beach
Contribution Agreement, prior to the Closing Date.

2. Any anomalies in the Pipeline System that require repair as discovered by the
first internal line inspection of any portion of the Pipeline System for which
TRMC is notified in writing prior to the First Deadline Date.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Fourth Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Fourth Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.

 

Page 2/8 of Schedule II to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For West Coast Assets Contribution Agreement listed on Schedule VII:

1. Nikiski Terminal. Subsurface soil and groundwater has not been assessed at
this facility. There have been no historic releases that have prompted a soil
and groundwater investigations. The area within the tank containment berms was
lined with low-permeability soils in the early 1990s. The loading rack, fuel
filters and piping manifolds are above concrete secondary containment.

2. Anacortes Light Ends Rail Facility and planned diesel truck rack areas.
Subsurface soil and groundwater has not been assessed at this area of the
Anacortes refinery. There have been no historic releases that have prompted a
soil and groundwater investigation.

3. Anacortes Storage Facility. Historic tank overtopping events and tank bottom
corrosion releases have impacted soil and groundwater in the shore tank area of
the Anacortes refinery. Groundwater near the shore tanks is monitored for
natural attenuation. Groundwater between the tanks and the nearby shoreline has
not been characterized, however the hydrocarbon concentrations in this area is
not expected to be a threat to human health or the environment.

4. Martinez Refinery LPG Loading Area. Past waste disposal and hydrocarbon
releases have impacted areas surrounding the Martinez Refinery LPG loading rack,
pad and tanks. Areas north and northeast of the rack were used for past waste
disposal. There are documented intra-refinery pipeline releases in the north and
western boundaries of the LPG rack concrete pad. The refinery plans to excavate
and cap the nearby waste disposal area in 2017. The pipeline releases are being
remediated as part of the overall Martinez refinery cleanup. Soil and
groundwater directly beneath the loading rack, propane tanks and truck pad have
not been sampled.

5. Tesoro Alaska Pipeline.

 

  •   The pump station for the Tesoro Alaska Pipeline is adjacent to the Kenai
Refinery Lower Tank Farm. Multiple historic tank and buried pipeline releases
have impacted soil and groundwater in the area; however there are no documented
releases from the pipeline pump station. The soil and groundwater surrounding
the pump station is considered characterized and undergoing groundwater
monitoring and treatment.

 

  •   A pipeline release in 2001 resulted in soil, groundwater and surface water
impacts in an undeveloped area of the Kenai Peninsula. The quantity of the
release is not known. Soil surrounding the release was excavated and stockpiled
at the Kenai Refinery while groundwater and surface water were remediated
on-site. The Alaska Department of Environmental Conservation issued a No Further
Action letter for this cleanup effort in 2008. There are no other known release
sites on the pipeline between the Kenai Refinery and Anchorage.

 

Page 3/8 of Schedule II to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

  •   Historic spills and releases have impacted the Anchorage #1 terminal,
including past releases from the Tesoro Alaska Pipeline receiving station.
Groundwater remediation monitoring is ongoing across the Anchorage #1 terminal.
In addition, a soil vapor venting system is being installed to address a flame
suppressant compound detected in soils near the receiving station control room.

For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:

None

For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:

KENAI TANKAGE:

Area of significant groundwater and soil impacts: (1) lower tank farm
groundwater impact source area including 1988 jet fuel release and unknown light
products release in area of Tank 63, (2) process unit historic releases from
oily water sewer system including releases from failed grout in subsurface sewer
hubs, (3) groundwater issues generally 35 to 40 feet below ground surface and
groundwater impacts in three water-bearing zones below refinery and off-site and
(4) possible contributor to refinery-wide groundwater impacts.

ANCHORAGE AND FAIRBANKS TERMINALS:

Pursuant to the Contribution, Conveyance and Assumption Agreement effective as
of July 1, 2016 (the “Alaska Assets Contribution Agreement”), among Tesoro
Logistics LP, a Delaware limited partnership (the “Partnership”), Tesoro
Logistics GP, LLC, a Delaware limited liability company and the general partner
of the Partnership (the “General Partner”), Tesoro Logistics Operations LLC, a
Delaware limited liability company (the “Operating Company”), Tesoro Alaska
Company LLC, a Delaware limited liability company (“TAC”) and Tesoro
Corporation, a Delaware corporation (“Tesoro”), TAC contributed 100% of the
limited liability company interests (the “TAT Interests”) in Tesoro Alaska
Terminals LLC, a Delaware limited liability company (“TAT”), to the General
Partner, the General Partner contributed 100% of the TAT Interests to the
Partnership, and the Partnership contributed 100% of the TAT Interests to the
Operating Company, all on the terms and conditions set forth in that
contribution agreement.

Prior to the date of the Alaska Assets Contribution Agreement, TAT acquired
certain assets defined as the “Anchorage and Fairbanks Terminals” in the Alaska
Assets Contribution Agreement from Flint Hills Resources Alaska, LLC pursuant to
an Asset Purchase Agreement, dated November 20, 2015 (the “Flint Hills APA”), by
and between Flint Hills Resources Alaska, LLC and TAC. As described in the Flint
Hills APA, the following liabilities existed at the Anchorage and Fairbanks
Terminals prior to the closing of the transactions contemplated under the Flint
Hills APA:

Anchorage Terminal:

 

  1. Deviations reported under Anchorage Air Permit No. AQ0235TVP03, Issue Date:
April 2, 2014, Effective Date: May 2, 2014

 

Page 4/8 of Schedule II to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

  •   Flint Hills Resources Alaska, LLC did not submit a report as required
under Condition 68 based upon defects listed in Condition 6.3 discovered during
the out of service inspection conducted on T-4216 during July 2014. The
deviation report covering this incident is set out in the Flint Hills Resources
Alaska, LLC deviation report dated January 29, 2015.

 

  •   Flint Hills Resources Alaska, LLC did not report all emissions or
operations that exceed or deviate from the requirements of its permit within 30
days of the end of the month in which the excess emission or deviation occurred.
The deviation report covering this incident is set out in the Flint Hills
Resources Alaska, LLC deviation report dated January 29, 2015.

 

  •   Flint Hills Resources Alaska, LLC did not perform preventative maintenance
in accordance with 40 CFR Subpart ZZZZ within 365 days of effective date on EU
IDs 7, 8, and 9. The maintenance was performed 2 days after that date. The
deviation report covering this incident is set out in the Flint Hills Resources
Alaska, LLC deviation report dated July 30, 2014.

 

  •   Flint Hills Resources Alaska, LLC did not report all emissions or
operations that exceed or deviate from the requirements of this permit within 30
days of the end of the month in which the excess emissions or deviation
occurred. The deviation report covering this incident is set out in the Flint
Hills Resources Alaska, LLC deviation report dated January 29, 2015.

 

  •   On April 10, 2014. ADEC issued Flint Hills Resources Alaska, LLC a letter
of Acceptance of the Anchorage Facility Compliance Certificate, and identified 4
deviations from the air permit.

 

  2. In a letter dated July 22, 2015, the ADEC indicated that the Anchorage
Terminal Oil Discharge Prevention and Contingency Plan needed the additional
information specified in the July 22, 2015 letter to be submitted in order for
the plan renewal to be approved. On September 2, 2015, the facility submitted
the requested information and is awaiting ADEC approval.

 

  3. On May 15, 2015 Flint Hills Resources Alaska, LLC received a notice of
failure to pay Air Quality fees relating to Air Permit No. AQ0235TVP03. Those
fees were paid on June 2, 2015.

 

  4. In a letter dated October 1, 2015, ADEC approved the facility’s request for
a waiver of secondary containment, subject to the terms of the letter, until
March 31, 2016.

 

  5. On July 24, 2014 ADEC issued a letter to Flint Hills Resources Alaska, LLC
advising that Flint Hills Resources Alaska, LLC is a responsible party under
Alaska law for the July 22, 2014 Anchorage Facility Jet Fuel release.

 

  6. On April 21, 2014, ADEC issued a letter to Flint Hills Resources Alaska,
LLC advising it that Flint Hills Resources Alaska, LLC is a responsible party
under Alaska law for the April 20, 2014 gasoline release.

 

Page 5/8 of Schedule II to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Fairbanks Terminal:

 

  (i) In a letter dated May 29, 2015, ADEC detailed items that needed correction
related to ADEC’s May 19, 2015 inspection of the terminal and its Oil Discharge
Prevention and Contingency Plan. The facility has submitted a response to ADEC
and is working with the agency to correct the identified items.

 

  (ii) On April 24, 2014 ADEC advised Flint Hills Resources Alaska, LLC that the
Primary Response Action Contractor is no longer an ADEC approved and registered
contractor. Therefore, Flint Hills Resources Alaska, LLC’s Fairbanks Facility
Oil Discharge Prevention and Contingency Plan was out of compliance and needed
amendment.

 

  (iii) Two underground storage tanks are located at the Fairbank Terminal, both
of which are used to store heating oil. One underground storage tank was removed
from the Purchased Site prior to Flint Hills Resources Alaska, LLC’s leasehold.

 

  (iv) Asbestos materials has been identified and are known to be located at the
Anchorage Facility in the following locations:

 

Material Type

  

Location(s)

  

EPA Category

Gray Caulk

(10% Chrysotile)

   Fire Pump Room, Warehouse    Category II

Sheetrock

(4% Chrysotile)

   Boiler Room, Warehouse    Category II

Brown Insulation

(5% Chrysotile)

   Heat Exchanger Building    Category I

Window Caulk

(3% Chrysotile)

   Warehouse    Category II

Gray Mastic

(10% Chrysotile)

   Concrete Pad Near Tank 4136    Category II

Black Mastic

(6% Chrysotile)

   Concrete Pad Near Tank 4136    Category II

Black Mastic

(17% Chrysotile)

   Exchanger on West Side of Asphalt Tank Farm    Category II

Black Mastic

(6% Chrysotile)

   Piping located near railroad tracks on Ocean Dock Road.    Category II

Black Mastic

(20% Chrysotile)

   Piping on side of Tank 4263, East Tank Farm    Category II

White Insulation

(60% Chrysotile)

   Piping on side of Tank 4263, East Tank Farm    Category I

Mastic/Insulation

(20% Chrysotile)

   Top skirt of Tank 4263, East Tank Farm    Category I

Mastic

(15% Chrysotile)

   Sections of buried pipelines    Category II

In the Flint Hills APA, Flint Hills Resources Alaska, LLC noted that it had no
knowledge of other asbestos-containing material currently located at the sites
purchased by TAT. However, Flint Hills Resources Alaska, LLC noted that asbestos
material has been removed in the past during renovation and/or demolition work
at the purchased sites.

 

Page 6/8 of Schedule II to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Flint Hills Resources Alaska, LLC stated in the Flint Hills APA that it has no
knowledge of polychlorinated biphenyls (“PCB”) material or equipment containing
PCBs existing at the purchased sites. Flint Hills Resources Alaska, LLC,
however, noted that it understands that PCBs may have been present under prior
lessees operations of the sites but has no direct knowledge of this.

Flint Hills Resources Alaska, LLC stated in the Flint Hills APA that it
understands “disposal areas” to include areas where Hazardous Materials have
been Released. See Section 3.11(h) of Seller Disclosure Schedule under the Flint
Hills APA for Flint Hills Resources Alaska, LLC’s knowledge regarding disposal
areas on the Purchased Sites. In addition, a significant amount of fill material
was used to augment the elevation and stability of the soils beneath the
Anchorage facility. This fill included debris and materials such as such as
wood, metal, and concrete. Flint Hills Resources Alaska LLC stated in the Flint
Hills APA that it has no knowledge that the fill material contained Hazardous
Materials when it was placed on the site.

Flint Hills Resources Alaska, LLC stated in the Flint Hills APA that:

 

  1. On July 24, 2014 ADEC issued a letter to Flint Hills Resources Alaska, LLC
advising that Flint Hills Resources Alaska, LLC is a responsible party under
Alaska law for the July 22, 2014 Anchorage Facility Jet Fuel release.

 

  2. On April 21, 2014, ADEC issued a letter to Flint Hills Resources Alaska,
LLC advising it that Flint Hills Resources Alaska, LLC is a responsible party
under Alaska law for the April 20, 2014 gasoline release.

 

  3. In a letter dated July 22, 2015, ADEC indicated that the Anchorage Terminal
Oil Discharge Prevention and Contingency Plan needed the additional information
specified in the July 22 letter to be submitted in order for the plan renewal to
be approved. On September 2, 2015, the facility submitted the requested
information and is awaiting ADEC approval.

Flint Hills Resources Alaska, LLC assumed all environmental liabilities known at
the time the Purchased Facilities were acquired from Williams in 2004.

For Martinez Assets Contribution Agreement listed on Schedule VII:

MARTINEZ TANKAGE:

The following pending refinery notices of violation:

 

  1. Notice issued April 16, 2013 by the Bay Area Air Quality Management
District (“BAAQMD”) related to liquid discovered on internal floating roof of
Tank 870;

 

  2. Notice issued February 11, 2014 by BAAQMD related to a leaking PV valve on
Tract 3 VRS Tank 613; and

 

  3. Notice issued August 12, 2014 by BAAQMD related to a  1⁄2 inch gap at well
sliding cover on Tank 692.

 

Page 7/8 of Schedule II to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Existing soil and groundwater contamination has been identified and is being
managed under existing programs and agreements by TRMC and third parties, within
three (3) solid waste management units located on Tract 3 of the Licensed
Premises, on which the crude oil, feedstock and refined product storage tankage
are situated, with such waste management units being identified as areas within
red or green boundary lines on the WMU HAZARD MAP-Orientation Unit Or System
Overall General Sheets, as reflected on the Golden Eagle Refinery Plat, Drawing
Number 020-DA-518-001, as copy of which is shown below.

 

LOGO [g473373dsp036.jpg]

For Assets owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:

None. The environmental indemnification provisions in Article VI of the Sponsor
Equity Restructuring Agreement dated August 13, 2017 (“SERA”) between Andeavor,
Andeavor Logistics LP and Tesoro Logistics GP, LLC supersede in their entirety
the environmental indemnification provisions of Article III of the Fourth
Amended and Restated Omnibus Agreement, other than Section 3.5(b), and shall be
the exclusive provisions for all indemnification obligations relating to the
subject matter of the indemnities so provided in Article VI of the SERA.

 

Page 8/8 of Schedule II to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule III

Pending Litigation

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

None.

For Long Beach Contribution Agreement listed on Schedule VII:

None.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

None.

For West Coast Assets Contribution Agreement listed on Schedule VII:

None.

For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:

None.

For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:

KENAI TANKAGE: None.

ANCHORAGE AND FAIRBANKS TERMINALS: None.

For Martinez Assets Contribution Agreement listed on Schedule VII:

None.

 

Page 1/2 of Schedule III to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For Assets owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:

The Additional Indemnification provisions in Article VI of SERA supersede in
their entirety the indemnification provisions of Section 3.5(a) of the Fourth
Amended and Restated Omnibus Agreement, and shall be the exclusive provisions
for all indemnification obligations relating to the subject matter of the
indemnities so provided in of Section 3.5(a) of the Fourth Amended and Restated
Omnibus Agreement.

 

Page 2/2 of Schedule III to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule IV

Section 4.1(a): General and Administrative Services

 

(1) Executive management services of Andeavor employees who devote less than 50%
of their business time to the business and affairs of the Partnership, including
stock based compensation expense

 

(2) Financial and administrative services (including, but not limited to,
treasury and accounting)

 

(3) Information technology services

 

(4) Legal services

 

(5) Health, safety and environmental services

 

(6) Human resources services

Section 4.1(c)(vii): Other Reimbursable Expenses

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

None.

For Long Beach Contribution Agreement listed on Schedule VII:

None.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

None.

 

 

Page 1/2 of Schedule IV to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For West Coast Assets Contribution Agreement listed on Schedule VII:

None.

For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:

None.

For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:

KENAI TANKAGE: None.

ANCHORAGE AND FAIRBANKS TERMINALS: None.

For Martinez Assets Contribution Agreement listed on Schedule VII:

None.

For Assets owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:

None

 

 

Page 2/2 of Schedule IV to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule V

ROFO Assets

 

Asset

  

Owner

Nikiski Dock and Storage Facility (Nikiski, Alaska)

A single-berth dock and storage facility located at the Kenai Refinery that
includes five crude oil storage tanks with a combined capacity of approximately
930,000 barrels, ballast water treatment capability and associated pipelines,
pumps and metering stations. The dock and storage facility receives crude oil
from marine tankers and from local production fields via pipeline and truck, and
also delivers refined products from the refinery to marine vessels.

   Tesoro Alaska

Jal NGL Terminal (Lea County, New Mexico)

A terminal that receives, stores, and ships various light hydrocarbon products
or natural gas liquids (“NGLs”) via truck, rail, and pipeline. Primary storage
at the Jal NGL Terminal consists of four large NGL storage caverns, with
combined storage capacity of approximately 562,000 barrels, that are connected
to the Enterprise Products Partners L.P. (“Enterprise”) MAPL system connecting
NGL hubs at Conway, Kansas and Mt. Belvieu, Texas. Brine ponds are available on
site to support product movement in and out of the storage caverns. The terminal
also includes 17 storage tanks with a combined shell storage capacity of
approximately 15,000 barrels, and loading and unloading capacity of up to 6,000
bpd, utilizing either a three-bay truck rack or a rail loading facility located
on the Texas-New Mexico Railroad that has 16 loading spots.

   Western Refining Company, LP

 

 

Page 1/1 of Schedule V to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VI

Existing Capital and Expense Projects

For Initial Contribution Agreement listed on Schedule VII:

Expense Projects

None.

Capital Projects

1. That certain project related to AFE # 102120001, which provides for side
stream ethanol blending into all gasoline at the Salt Lake City terminal by
adding truck ethanol unloading capability, utilizing the existing premium day
tank for ethanol and delivering premium direct from the Salt Lake City refinery
tankage. New ethanol truck unloading facilities will be installed. New Pumps
will also be installed for delivering higher volumes of premium gasoline from
the Salt Lake City refinery to the Salt Lake City terminal. An ethanol injection
skid will be installed along with piping changing to the existing Salt Lake City
terminal to allow the ethanol to be injected in the gasoline stream. This
project has been completed.

2. That certain project AFE# 112120005 at the Mandan refinery, to update
additive equipment to allow the offering of Shell additized gasoline. This
project has been completed.

3. That certain project related to AFE # 107120005, which provides for ratio
ethanol blending into gasoline on the rack at the Burley, Idaho Terminal by
adding truck ethanol unloading capability, adding tankage for ethanol storage
and installing new ethanol meters associated with each gasoline loading arm. New
ethanol truck unloading facilities will also be installed.

4. That certain project AFE# 104100015-M at the Mandan refinery, to update the
truck rack sprinkler system. This project has been completed.

5. That certain project number AFE# 122120002 (TCM Idea# 2010113017) at the
Mandan refinery, to upgrade the rack blending hydraulic system to
reduce/eliminate inaccurate blends at the load rack.

6. That certain project number TCM Idea # 2011433001 at the Mandan refinery, to
move the JP8 to new bay and have three bays for loading product across the rack.
This project has been cancelled.

7. That certain project number TCM Idea # 2011432602 at the Stockton terminal,
install a continuous vapor emission monitor on the vapor recovery unit for
compliance with air quality regulations.

 

Page 1/16 of Schedule VI to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For Amorco Contribution Agreement listed on Schedule VII:

Expense Projects

All major expense projects that are within the scope of open Work Orders as of
the applicable Closing Date.

Capital Projects

1. That certain project related to AFE# 097100014 and AFE# 107100014 at the
Amorco terminal, which provide repairs and upgrades to the wharf regarding
MOTEMS standards.

2. That certain project related to AFE# 112100001 at the Amorco terminal, which
installs a jet mixer system for crude lab testing.

For Long Beach Contribution Agreement listed on Schedule VII:

Expense Projects

1. Any cost that may be incurred to adjust diesel fuel tank vents near light
fixtures after a review is conducted and if action is deemed necessary.

2. Costs related to substantial repair or replacement project scheduled for 2012
and 2013 for the pipeline segments in the portion of the Southern California
Edison right-of-way area immediately adjacent to the marine terminal to address
corrosion, and include IO# 3021407 titled “SCA.Wilmington Edison Reroute” and
IO# 3021749 titled “SCA.Edison Reroute 24 inch, 16 inch, 14 inch”.

Capital Projects

1. That certain project related to AFE# 072104079LBT titled “UG Piping – LBT”
related to underground pipeline repairs at the Terminal. In addition, any
subsequent new projects to address the same specific under-ground piping issues
per AFE# 072104079LBT (i.e. a second phase UG Piping project) that would occur
on or before the end of year 2015.

2. That certain project related to the TCM Idea# 2012433432 AFE# 125120020
titled “LBT Berth 84a Loading Arm Replacement” which repairs or replaces the
loading arms at the Terminal and any related AFE project that will occur upon
final project approval to substantially repair or replace the loading arms at
the Terminal.

3. That certain project related to the TCM Idea# 2012433433 AFE# 125120021
titled “LBT Berth 86 Loading Arm Replacement” which repairs or replaces the
loading arms at the Terminal and any related AFE project that will occur upon
final project approval to substantially repair or replace the loading arms at
the Terminal.

 

Page 2/16 of Schedule VI to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

4. Any remaining costs of those certain projects related to the leak detection
on the Terminal and Terminal Pipelines which are substantially complete and
include AFE# 107110002, AFE# 117110001, AFE# 117110003, AFE# 117110002, and AFE#
125120002.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

Expense Projects

None.

Capital Projects

Any capital costs or expenses that may be incurred for the installation of a
custody transfer meter related to the AFE# 125120017 titled “CROF Custody
Transfer Meter and Station”.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

Expense Projects

Expenses associated with the API 653 internal inspection, the Carson Crude
Terminal Tank 401 (AFE# 13E1219120001BP/WBS 19125.E012.975) scheduled to start
in November 2013, including without limitation, cleaning of such Tank (including
any waste removal) and any repairs to such Tank required as a result of such
inspection.

Capital Projects

None.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

Expense Projects

1. All 2013 and 2014 costs related to AFE# 136104215BP-M (PRISM ID 32503) for a
partial replacement of Rhodia Sulfuric Acid Line 29 will be reimbursed by TRMC
to cover the 2014 expenditure of $1.1 million for line neutralization, the pig
run and tie-ins. Subject to confirmation with the refinery on exact outage
dates, the bulk of this cost will be incurred in March and April.

2. All 2013 costs or 2013 carry-over costs related to AFE# 13E1012000002BP-M12 &
13E1012000002BP-M5 PRISM ID 32518 (under the 2013 AFE # 13E1012000002BP) for the
Manual Entry Corrosion Program at Terminal 2 will be reimbursed by TRMC. All
2014 costs will be covered by the Partnership’s 2013 budget.

 

Page 3/16 of Schedule VI to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

3. All remaining 2013 inspection and repair costs related to AFE#
13E1012000002BP-M2 (PRISM ID 32549) associated with the Marine Terminal 2 – TK
218 – API 653 Internal Inspection only (not including repairs at this point)
will be reimbursed by TRMC. TRMC shall review and approve the tank repair scope
and review inspection reports to prevent unnecessary upgrades or “urban
renewal.”

4. All remaining 2013 inspection and repair costs related to AFE#
13E1212000001-M (PRISM ID 31418) associated with the Marine Terminal 2 – TK 205
– API 653 Internal Inspection only (not including repairs at this point) will be
reimbursed by TRMC. TRMC shall review and approve the tank repair scope and
review inspection reports to prevent unnecessary upgrades or “urban renewal.”

5. Remaining expenses related to AFE# 13E1179000001-M (PRISM ID 32040) to
upgrade PLC systems in the LA Basin will be reimbursed by TRMC.

6. All remaining 2013 inspection and repair costs related to AFE#
13E1212000002-M (PRISM ID 31419) associated with the Marine Terminal 2 – TK 217
– API 653 Internal Inspection only (not including repairs at this point) will be
reimbursed by TRMC. TRMC shall review and approve the tank repair scope and
review inspection reports to prevent unnecessary upgrades or “urban renewal.”

7. All remaining expenses related to AFE# 136104222BP-M (PRISM ID 32556)
associated with the Pipeline OQ Verification will be reimbursed by TRMC.

8. All remaining 2013 inspection and repair costs related to AFE#
13E1012000006-M (PRISM ID 31409) associated with the Carson Products – TK VH1 –
API 653 Inspection only (not including repairs at this point) will be reimbursed
by TRMC. TRMC shall review and approve the tank repair scope and review
inspection reports to prevent unnecessary upgrades or “urban renewal.

Capital Projects

1. Maintenance capital expenditures related to that certain AFE# 136104194BP-M
(PRISM ID 32480) at Terminal 2 to replace all fire water piping at Berths 76, 77
and 78 areas of Terminal 2 in Long Beach, CA with new piping. This project will
also replace all associated valves, fixtures, monitors, and fire-fighting
accessories.

2. Maintenance capital expenditures related to that certain TCM Idea# 2013434229
(PRISM ID 25829) at Terminal 2 to replace the existing bladder type foam tank
with two atmospheric tanks and foam skids located at either end of the facility
along with new piping to support the installation.

 

Page 4/16 of Schedule VI to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

3. Maintenance capital expenditures related to that certain TCM Idea# 2013434243
(PRISM ID 20054) at Terminal 2 to replace the existing loading arms at T2’s
Berth 77 and 78. The current parts are so old that they are no longer readily
available, so in order to properly maintain this equipment to minimize down-time
for repairs, these arms should be replaced with the newest models.

4. All capital expenditures related to that certain AFE# 136104077BP-M (PRISM ID
32481) for MOTEMS dock side piping upgrades at Terminal 2.

5. Maintenance capital expenditures related to that certain AFE# 145120008
(PRISM ID 32560) at Terminal 2 to replace the main 12kV electrical switchgear
that experienced electrical damage due to several factors: nearing its equipment
service life, component degradation, exposure to the elements. The main copper
busbar component of the switchgear was recently replaced and dipped in epoxy
coating. However, during the repairs, cracks on the insulation of the main
horizontal operating bus were discovered. The exterior enclosure is slowly
showing signs of corrosion and the glastic insulation materials are degrading.

6. Upon TRMC’s approval to complete the following projects, all capital costs
incurred to connect the Los Angeles Wilmington and Carson refinery systems, as
well as the crude and product pipeline systems: TCM Idea# 2013434786, AFE#
132110022-M (TCM Idea# 2013434419), TCM Idea# 2013434788, AFE# 132110023-M (TCM
Idea# 2013434417), AFE# 132110025-M (TCM Idea# 2013434418), AFE# 132110030-M
(TCM Idea# 2013434420), AFE# 132110031-M (TCM Idea# 2013434784), TCM Idea#
2013434785 and AFE# 132110026 (TCM Idea# 2013434137).

7. Upon TRMC’s approval to complete the project, all capital costs related to
the project at Terminal 2 targeted to reduce Andeavor’s demurrage cost due to
barge delivered additive alternative, under AFE# 132110024-M (TCM Idea#
2013434220).

8. All capital costs related to AFE# 131907046, the implementation of an
equivalent solution using Andeavor ECC 6 MOC module, including necessary
configuration changes and customization of interfaces to be completed and
executed in line with other transformation projects identified as part of
integrating other BP assets such as TMS5 to DTN Guardian3, Load Tracker, etc. in
the Logistics area.

9. All capital costs related to AFE# 131907047. As a part of the BP Carson
Tranche 1 Contribution Agreement, Andeavor acquired Maximo, i-Maintain, Maximo
Mobile and Primavera. These applications are used for scheduling and managing
routine maintenance tasks and planning capital projects (Primavera). These
business functions will be transitioned to SAP PM (using GWOS) and a TSO
instance of Primavera. This initiative should be performed in line with Maximo
to SAP PM transformation project and with other logistics and refining projects.

 

Page 5/16 of Schedule VI to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

10. All capital costs related to AFE# 131907045. This project, in conjunction
with Andeavor’s acquisition of the BP Carson City Refinery, is designed to
transition and successfully integrate the Southwest’s Logistics Mechanical
Integrity Inspection System Information Technology assets into the Andeavor
Information Technology application landscape.

For West Coast Assets Contribution Agreement listed on Schedule VII:

Expense Projects

1. Nikiski Terminal. Tesoro Alaska shall reimburse the Partnership Group for any
costs or expenses incurred by the Partnership Group to reinstate water supply to
the Operating Company’s Nikiski Terminal in connection with the water
suppression system.

2. Anacortes Light Ends Rail Facility. TRMC shall reimburse the Partnership
Group for any costs and expenses incurred by the Partnership Group:

 

  •   to determine the adequacy of fire water at the facility;

 

  •   with respect to any modifications needed to be made to fire water system
to provide adequate fire water; and

 

  •   for relocation of the knockout drum, if relocation is required.

3. Anacortes Storage Facility

• TRMC shall reimburse the Partnership Group for any costs and expenses incurred
by the Partnership Group to restore Tank 135 to API 653 specifications. TRMC
shall be deemed to be the generator of all hazardous waste and other waste
removed from Tank 135 in connection with such cleaning and restoration and shall
be responsible for all obligations arising as the generator of such hazardous
waste and other waste.

• TRMC shall reimburse the Partnership Group for any costs and expenses incurred
by the Partnership Group for decommissioning and repair of sewer lines for Tanks
165 and 166.

4. Martinez Light Ends Rail Facility. TRMC shall reimburse the Partnership Group
for any costs and expenses incurred by the Partnership Group:

 

  •   to determine the adequacy of fire water at the facility; and

 

  •   with respect to any modifications needed to be made to fire water system
to provide adequate fire water.

5. Martinez Clean Products Truck Rack. TRMC shall reimburse the Partnership
Group for any costs and expenses incurred by the Partnership Group:

 

  •   if required to supplement data currently available in the baseline
inspections records in order to properly document corrosion, to carry out new
tank corrosion inspections on Tanks 777, 778 and 890, as well as any repairs
resulting from such inspections to meet API 653 standards; and

 

Page 6/16 of Schedule VI to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

  •   with respect to Tank 777, the tank berm size and tank proximity evaluation
scheduled to completed by year-end 2014, as well as any required adjustments
resulting therefrom.

6. Martinez Light Ends Storage. If required to supplement data currently
available in the baseline inspection records in order to properly document pipe
integrity, TRMC shall reimburse the Partnership Group for any costs and expenses
incurred by the Partnership Group for inspections and analyses conducted to
confirm baseline pipe integrity by year-end 2014, as well as any repairs arising
from defects identified through such inspections.

7. Tesoro Alaska Pipeline

• Andeavor shall reimburse the Partnership Group for any costs or expenses
incurred by the Partnership Group to carry out the repairs and tests identified
in the Coffman Engineers report dated May 8, 2014, including the planned
hydro-test in 2015 and any resulting repairs therefrom.

• Andeavor shall reimburse the Partnership Group for any costs or expenses
incurred by the Partnership Group to carry out repairs identified pursuant to
the inspection on the Tesoro Alaska Pipeline as a result of the inspection
scheduled to begin June 30, 2014.

Capital Projects

Martinez Capital Projects

1. All capital costs related to AFE# 127100012 – Design, procure, and install
Biodiesel Blending Facility at existing Martinez Tract 3 Truck Loading Rack.

2. All capital costs related to AFE# 132100017 – Martinez gasoline loading rack
filtration.

3. All capital costs related to AFE# TBD regarding Fall Protection for Top
Loading Tank Cars and Trucks.

4. All capital costs related to AFE# 132100017 regarding the installation of a
new Tract 3 Gasoline Loading Rack Filtration System to replace the existing
rental units.

5. All capital costs related to AFE# PTS 12475 regarding LPG Tank Car Loading
Rack Improvements.

6. All capital costs related to AFE# TBD regarding the installation of a system
to add ExxonMobil additives to gasoline at the Tr. 3 truck loading rack.

7. All capital costs related to AFE# 145110009 regarding the implementation of
Tesoro Alaska Pipeline mainline delivery strainer.

 

Page 7/16 of Schedule VI to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Alaska Capital Projects

1. All capital costs related to AFE# 125100055 – Additive reservoir tank and
pumping system for the Nikiski Terminal truck loading rack.

2. All capital costs related to AFE# 125110005 – Fabrication and installation of
a skid-mounted clay treatment system at the Tesoro Alaska Pipeline Port of
Anchorage delivery facility.

3. All capital costs related to AFE# 125110007 – Provision of inline strainers
upstream of the Kenai Pump station pipeline pumps and upstream of the Anchorage
receiving station control valve.

4. All capital costs related to AFE# 124100034 – Purchase and installation of
(5) IP CCTV Cameras, and security video monitoring station for Tesoro Alaska
Pipeline Anchorage control room (located at the Port of Anchorage Industrial
Park), MLV 7 on Northern Lights Blvd, and the ASIG Filter Building located at
Ted Stevens International Airport.

5. All capital costs related to AFE# 145110002 regarding the installation of
semi-deep cathodic protection wells, a new rectifier and electrical service at
the Tesoro Alaska Pipeline.

6. All capital costs related to AFE# 124100030 regarding new CCTV monitoring
system at the Nikiski Terminal.

7. All capital costs related to AFE# 145120005 regarding a new cathodic
protection anode bed and rectifier for the Nikiski Terminal.

 

Page 8/16 of Schedule VI to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:

Capital Projects

TRMC shall reimburse the Partnership Group for:

1. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following piping systems projects: AFE# 136104160BP (TCM Idea#
2013218160), TCM Idea# 2013212538, TCM idea# 2013212540 and TCM Idea#
2013212539. For any such projects listed above in this section 1 that are
required to maintain safe operation of the Assets, the Partnership shall
determine the final project scope in its sole discretion.

2. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following instrumentation and control projects: AFE#
154100014 (TCM Idea# 2014217001), TCM Idea #2014217008, AFE# 136104169BP (TCM
Idea# 2013218169), AFE# 136104190BP (TCM Idea# 2013218190), TCM Idea#
2013212558, and TCM Idea # 2014217023. For any such projects listed above in
this section 2 that are required to maintain safe operation of the Assets, the
Partnership shall determine the final project scope in its sole discretion.

3. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following tank improvements: TCM Idea# 2014217135 (tk 56), TCM
Idea# 2013212585 (tk 1), TCM Idea# 2014217132 (tk 90), TCM Idea# 2014217133 (tk
11), TCM Idea# 2013212575 (tk 34), TCM Idea # 2013212587 (tk 35), TCM Idea#
2013212588 (tk 10), TCM Idea# 2013212589 (tk 58), TCM Idea# 2013212592 (tk 39),
TCM Idea# 2013212593 (tk 968), TCM Idea# 2013212595 (tk 60), TCM Idea#
2013212596 (tk 69), TCM Idea # 2013212597 (tk 57), TCM Idea# 2013212599 (tk 51).
For any such projects listed above in this section 3 that are required to
maintain safe operation of the Assets, the Partnership shall determine the final
project scope in its sole discretion.

4. All capital costs related to the repair or replacement of brick structure
piping supports, with the scope of repairs to be developed in 2016 and the
execution of such repairs to be completed in 2017.

5. All capital costs related to the upgrade or replacement of the cathodic
protection system for the tanks as identified through a cathodic protection
assessment to be completed prior to year end 2016. An action plan will be
developed to address recommendations identified through the assessment. The
program is expected to commence in 2016 and will be executed over a 4-year
period.

6. All capital costs related to the multi-phase upgrade or replacement of tank
level measurement and transmitter instruments, upon mutual consent of TRMC and
the Partnership of the scope for the multi-year project. Notwithstanding the
foregoing, the Partnership in its

 

Page 9/16 of Schedule VI to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

sole discretion shall determine the final scope of any element of the tank level
instrument upgrade project required to maintain safe operation of the Assets.
TRMC’s reimbursement to the Partnership Group for capital costs incurred during
the Term to complete the tank level instrument upgrade or replacement project
shall not exceed $15,000,000 in the aggregate.

Expense Projects

1. With respect to the Remaining Pipeline 88 Interest (as defined in the 2015
Line 88 and Carson Tankage Contribution Agreement listed on Schedule VII), TRMC
shall reimburse the Partnership for any costs and expenses associated with
curing any anomalies identified by the August 2015 in-line inspection thereof.

2. With respect to the Tankage (as defined in the 2015 Line 88 and Carson
Tankage Contribution Agreement listed on Schedule VII), as well as the land on
which such Tankage is located, TRMC shall reimburse the Partnership for any
costs and expenses associated with any liabilities, costs and expenses that
might be imposed upon the Partnership as operator of the Tankage and which
relate to the environmental condition of the land on which the Tankage is
located and surrounding lands, including but not limited to any
government-imposed fines or remediation costs and natural resource damages, but
excluding (i) any liabilities, costs and expenses that arise from any releases
or discharges of hydrocarbons or other substances from the Tankage after the
date hereof or (ii) any liabilities, costs and expenses that arise from
negligent acts or omissions or willful misconduct of the Partnership and its
agents, contractors and representatives.

3. Until the later of (i) November 12, 2020 or (ii) the completion of any
repairs identified by any applicable non-invasive or external inspections that
occurred prior to such date, TRMC shall reimburse the Partnership Group for any
costs and expenses incurred by the Partnership Group to restore any tank
included in the 2015 Line 88 and Carson Tankage Contribution Agreement listed on
Schedule VII to API 653 or API 510 specifications that are identified through
the Partnership Group’s non-invasive or external inspections.

4. During the term (including any extension thereof) of the Carson II Storage
Services Agreement, dated as of November 12, 2015, by and among TRMC, the
General Partner, the Partnership and the Operating Company (the “Carson II
Storage Agreement”), TRMC shall reimburse the Partnership Group for any costs
and expenses incurred by the Partnership Group to restore any tank included in
the 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII to API 653 or API 510 specifications, as determined by the results of the
first scheduled internal inspection of any such tank after the date hereof (the
“First Internal Inspection”). TRMC shall be deemed to be the generator of all
hazardous waste and other waste removed from any such tanks in connection with
such cleaning and restoration and shall be responsible for all obligations
arising as the generator of such hazardous waste and other waste.

 

  a) TRMC and the Operating Company shall mutually agree on the inspection
schedule and the duration of such inspections so as to minimize disruption
within the Wilmington and Carson refinery systems, with TRMC having the right to
approve the final inspection schedule.

 

Page 10/16 of Schedule VI to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

  b) If TRMC fails to renew the Carson II Storage Services Agreement, prior to
November 12, 2022, in accordance with the terms thereof, the Partnership Group
may elect to accelerate API 653 or API 510 inspections prior to the expiration
of the Carson II Storage Agreement.

5. Notwithstanding Sections 3 and 4 above, the parties agree that the following
tanks included in the 2015 Line 88 and Carson Tankage Contribution Agreement
listed on Schedule VII have been inspected, cleaned, and repaired to ensure
compliance with API 653 or API 510 standards within the 24 months prior to the
date of that Contribution Agreement, and are excluded from the reimbursement
requirements listed above unless such actions fail to meet such compliance
standards due to the negligence of TRMC:

 

Tank Number

   Year of Last
Inspection  

53

     2013  

87

     2013  

41

     2013  

4

     2013  

88

     2013  

5

     2013  

24

     2013  

325

     2013  

326

     2013  

45

     2014  

65

     2014  

89

     2014  

276

     2014  

289

     2014  

303

     2014  

340

     2014  

50

     2014  

302

     2014  

138

     2014  

139

     2014  

289

     2015  

65

     2015  

969

     2015  

40

     2015  

955

     2015  

194

     2015  

 

Page 11/16 of Schedule II to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:

KENAI TANKAGE:

Capital Projects

TAC shall reimburse the Partnership Group for:

 

  1. Upon mutual consent on project scope between TAC and the Partnership, TAC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following instrumentation and control projects: AFE# 2012217023
(TCM Idea# 137100002), TCM Idea# 2014216018, TCM Idea# 2007002425. For any such
projects listed above in this section 1 that are required to maintain safe
operation of the Assets, the Partnership shall determine the final project scope
in its sole discretion.

 

  2. All capital costs related to the assessment and upgrade or replacement of
tank level measurement and transmitter instruments, upon mutual consent of TAC
and the Partnership of the scope for the multi-year project. Notwithstanding the
foregoing, the Partnership in its sole discretion shall determine the final
scope of any element of the tank level instrument upgrade project required to
maintain safe operation of the Assets.

 

  3. All capital costs related to installation of tank liners during first API
653 inspection cycle to bring each tank into conformance with Alaska Department
of Environmental Conversation standards.

 

  4. All capital costs related to the assessment and necessary upgrades of
cathodic protection system including:

 

  •   Additional anode ground beds

 

  •   Additional surface distributed anodes

 

  •   Additional amperes of cathodic protection for on-grade storage tanks

 

  •   Under tank monitoring systems

The program is expected to commence in 2016 and will be executed over a 3-year
period.

 

  5. All capital costs related to internal inspection, assessment and repair of
Tank 11 internal floating roof.

Expense Projects

 

  1. The parties agree that Tank 37 included in the Alaska Assets Contribution
Agreement listed on Schedule VII have been inspected, cleaned, and repaired to
ensure compliance with API 653 or API 510 standards within the 24 months prior
to the date hereof, and are excluded from the reimbursement requirements listed
above unless such actions fail to meet such compliance standards due to the
negligence of TAC.

 

  2. Any costs or expenses related to:

 

Page 12/16 of Schedule VI to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

  •   Completion of pressure relief documentation, expected to be complete by
year-end 2016.

 

  •   Completion of area classification plans per NEC 500.4, expected to be
complete by year-end 2017.

ANCHORAGE AND FAIRBANKS TERMINALS:

Capital Projects

TAC shall reimburse the Partnership Group for:

 

  1. All capital costs related to:

 

  a) Anchorage Terminal

 

  •   Installation of permanent fire water pipeline supports with proper
coating; expected to be complete by year-end 2017.

 

  •   Assessment, evaluation and potential replacement of two deep anode ground
beds (No. 2 and No. 5); expected to be completed within cathodic protection
program by year-end 2018.

 

  •   Installation of third tank floor on Tank 4236 with either new cathodic
protection system or an El Segundo system; expected to be complete by year-end
2020.

 

  •   Assessment and upgrades to add access platforms and roof protection to
east side filter vessels; expected to be complete by year-end 2017.

 

  b) Fairbanks Terminal

 

  •   Assessment, evaluation and potential replacement of two deep anode ground
beds and installation of two new rectifiers to allow ground beds to be operated
independently; expected to be completed within cathodic protection program by
year-end 2018.

Expense Projects

 

  1. Any costs or expenses related to:

 

  a. Anchorage Terminal

 

  •   Inspection and assessment of buried product pipeline; expected to be
complete by year-end 2017.

 

  •   Assessment of manual operation of rail car sump tankage; expected to be
complete by year-end 2017.

 

  b. Fairbanks Terminal – Any costs or expenses related to:

 

  •   Arc flash assessment; expected to be complete by year-end 2017.

Relief valve sizing and selection assessment; expected to be complete by
year-end 2017.

 

Page 13/16 of Schedule VI to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For Martinez Assets Contribution Agreement listed on Schedule VII:

Capital Projects

TRMC shall reimburse the Partnership Group for:

1. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following secondary containment projects identified for Tract 3
and Tract 6: AFE# 127100010 (TCM Idea# 2007000713), TCM Idea# 2012211027. In
addition, TRMC shall reimburse the Partnership for any additional capital costs
or expenses that are associated with the regulatory mandated validation of
secondary containment volumes for the Spill Prevention Controls and
Countermeasures Plan. For any such projects listed above in this section 1 that
are required to maintain safe operation and compliance of the Assets, the
Partnership shall determine the final project scope in its sole discretion.

2. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following tank repairs, improvements and new build projects:
AFE# 152100015 (TCM Idea# 2007000694), TCM Idea# 2007000701, TCM Idea#
2009001043, TCM Idea# 2012211055, TCM Idea# 2012211056, TCM Idea# 2012211080,
TCM Idea# 2012211082, TCM Idea# 2013211049, TCM Idea# 2013211073, TCM Idea#
2014211011, TCM Idea# 2014211038, TCM Idea# 2014211040. For any such projects
listed above in this section 2 that are required to maintain safe operation and
compliance of the Assets, the Partnership shall determine the final project
scope in its sole discretion.

3. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the Avon Warf Upgrade project (MOTEMS), AFE# 077100030 (TCM Idea#
2007001314), and the Avon Wharf Pipeline Surge Protection project, AFE #
154100001 (TCM Idea # 2012211075). In addition, TRMC shall reimburse the
Partnership for any additional capital costs or expenses that are determined to
be required to bring the Avon Wharf into compliance with MOTEMS at the time of
the commencement of service of the replacement Wharf, but not for future MOTEMS
that may be imposed after the replacement Wharf is approved and permitted for
operation. For any such projects listed above in this section 3 that are
required to maintain safe operation and compliance of the Assets, the
Partnership shall determine the final project scope in its sole discretion.

4. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following miscellaneous projects: TCM Idea# 2007001600, TCM
Idea# 2014211008. For any such projects listed above in this section 4 that are
required to maintain safe operation of the Assets, the Partnership shall
determine the final project scope in its sole discretion.

5. All capital costs related to the replacement and associated initial
permitting requirements of the Marine Vapor Control System.

 

Page 14/16 of Schedule VI to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

6. All capital costs related to the upgrade or replacement of the cathodic
protection system for the tanks as identified through a cathodic protection
assessment. An action plan will be developed to address recommendations
identified through the assessment. The program is expected to commence in 2017
and will be executed over a 4-year period.

7. All capital costs and expenses that may be associated with the Asset
Retirement Obligations with respect to the existing Avon Wharf and its berths
(but not including any future costs of demolition and retirement of the
structures on the replacement Wharf now being constructed).

8. All capital costs and expenses that may be associated with the removal of
abandoned pipelines in the Licensed Premises, but only to the extent that such
abandoned pipelines have never been used to provide services under the Martinez
Storage Services Agreement and such pipelines are then required to be removed
pursuant to applicable law, regulation or governmental order.

9. All capital costs and expenses related to the Getty pipeline thermal
expansion assessment and potential relocation of the pipeline above ground, per
refinery inspection recommendation.

10. All capital costs and expenses related to the assessment and potential
repairs to underground storm water piping.

Expense Projects

1. The parties agree that the following tanks included in the Martinez Tankage
Contribution Agreement listed on Schedule VII have been inspected, cleaned, and
repaired to ensure compliance with API 653 or API 510 standards within the 24
months prior to the date of that Contribution Agreement, or the next scheduled
tank inspection falls beyond the year 2036, and such tanks are excluded from the
reimbursement requirements listed in Section 5.1(a) of this Agreement, unless
such actions fail to meet such compliance standards due to the negligence of
TRMC.

 

Tank Number

026 258 517 601 612 641 690 701 702 709 710 711

 

Page 15/16 of Schedule VI to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For Assets owned by Western Refining, Inc. and Western Refining Logistics LP and
their subsidiaries prior to the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:

None, except as provided under the SERA, which and shall be the exclusive
provisions for all such matters provided in the SERA.

 

Page 16/16 of Schedule VI to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VII

Contribution Agreements, Other Transactions and Applicable Terms

Initial Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline
Date

  

Second
Deadline
Date

  

Andeavor
Indemnifying
Parties

  

Andeavor
Indemnified
Parties

  

Third
Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement, dated as April 26, 2011,
among the Partnership, the General Partner, the Operating Company, Andeavor,
Tesoro Alaska, TRMC and Tesoro High Plains Pipeline Company LLC   
April 26, 2011    April 26, 2013   

April 26,

2016

   TRMC and Tesoro Alaska    TRMC    April 26, 2021    Yes

 

Page 1/11 of Schedule VII to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Amorco Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline
Date

  

Second
Deadline
Date

  

Andeavor
Indemnifying
Parties

  

Andeavor
Indemnified
Parties

  

Third
Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement dated as of April 1, 2012,
among the Partnership, the General Partner, the Operating Company, Tesoro and
TRMC    April 1, 2012    April 1, 2014    April 1, 2017    TRMC    TRMC   
April 1, 2022    Yes

 

Page 2/11 of Schedule VII to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Long Beach Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First
Deadline
Date

  

Second
Deadline
Date

  

Andeavor
Indemnifying
Parties

  

Andeavor
Indemnified
Parties

  

Third
Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of September 14,
2012, among the Partnership, the General Partner, the Operating Company,
Andeavor and TRMC    Execution Date is September 14, 2012, and various Effective
Times are upon receipt of the Long Beach Approval, the CDFG Approval and the
Other Approvals as set forth in the agreement, as applicable    September 14,
2014    September 14, 2017    TRMC    TRMC    September 14, 2022    Yes

 

Page 3/11 of Schedule VII to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Anacortes Rail Facility Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline
Date

  

Second
Deadline
Date

  

Andeavor
Indemnifying
Parties

  

Andeavor
Indemnified
Parties

  

Third Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of November 15,
2012, among the Partnership, the General Partner, the Operating Company,
Andeavor and TRMC    November 15, 2012    November 15, 2014    November 15, 2017
   TRMC    TRMC    November 15, 2022    No

 

Page 4/11 of Schedule VII to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

BP Carson Tranche 1 Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First
Deadline
Date

  

Second
Deadline
Date

  

Andeavor
Indemnifying
Parties

  

Andeavor
Indemnified
Parties

  

Third
Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of May 17, 2013,
among the Partnership, the General Partner, the Operating Company, Andeavor and
TRMC    June 1, 2013    Not Applicable    Not Applicable    Not Applicable   
Not Applicable    Not Applicable    No

 

Page 5/11 of Schedule VII to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

BP Carson Tranche 2 Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First
Deadline
Date

  

Second
Deadline
Date

  

Andeavor
Indemnifying
Parties

  

Andeavor
Indemnified
Parties

  

Third
Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of November 18,
2013, among the Partnership, the General Partner, the Operating Company,
Andeavor, TRMC and Carson Cogeneration Company    December 6, 2013    Not
Applicable    Not Applicable    Not Applicable    Not Applicable    Not
Applicable    No

 

Page 6/11 of Schedule VII to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

West Coast Assets Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline
Date

  

Second Deadline
Date

  

Andeavor
Indemnifying
Parties

  

Andeavor
Indemnified
Parties

  

Third Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of June 23, 2014,
among the Partnership, the General Partner, the Operating Company, Tesoro
Logistics Pipelines LLC, Andeavor, TRMC and Tesoro Alaska   

First Closing Date: July 1, 2014

 

Second Closing Date has the meaning set forth in the Contribution Agreement

   The second (2nd) anniversary of the First Closing Date or the Second Closing
Date, as applicable   

With respect to Section 3.1(a): Not applicable

 

With respect to Section 3.2: The fifth (5th) anniversary of the First Closing
Date or the Second Closing Date, as applicable

   Andeavor, TRMC, Tesoro Alaska    Andeavor, TRMC, Tesoro Alaska   
The tenth (10th) anniversary of the First Closing Date or the Second Closing
Date, as applicable.    Yes

 

Page 7/11 of Schedule VII to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

2015 Line 88 and Carson Tankage Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline
Date

  

Second Deadline
Date

  

Andeavor
Indemnifying
Parties

  

Andeavor
Indemnified
Parties

  

Third Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement effective as of November 12,
2015, among the Partnership, the General Partner, the Operating Company, Tesoro
SoCal Pipeline Company LLC, Andeavor, TRMC and Carson Cogeneration Company   
November 12, 2015    November 12, 2017    November 12, 2020    Andeavor,
TRMC, Carson Cogen    Andeavor, TRMC, Carson Cogen    November 12, 2025    Yes

 

Page 8/11 of Schedule VII to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

2016 Alaska Assets Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline
Date

  

Second Deadline
Date

  

Andeavor
Indemnifying
Parties

  

Andeavor
Indemnified
Parties

  

Third Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement effective as of July 1, 2016,
among the Partnership, the General Partner, the Operating Company, Tesoro Alaska
Company LLC, and Andeavor

 

KENAI TANKAGE

 

   July 1, 2016    July 1, 2018    July 1, 2021    Tesoro Alaska Company LLC   
Not applicable    July 1, 2026    Yes

Contribution, Conveyance and Assumption Agreement effective as of July 1, 2016,
among the Partnership, the General Partner, the Operating Company, Tesoro Alaska
Company LLC, and Andeavor

 

ANCHORAGE AND

FAIRBANKS TERMINALS

   September 16, 2016    September 16, 2018    September 16, 2023    Tesoro
Alaska Company LLC    Not applicable    September 16, 2026    Yes

 

Page 9/11 of Schedule VII to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Martinez Assets Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline
Date

  

Second Deadline
Date

  

Andeavor
Indemnifying
Parties

  

Andeavor
Indemnified
Parties

  

Third Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement effective as of November 21,
2016, among the Partnership, the General Partner, the Operating Company, TRMC
and Andeavor    November 21, 2016    November 21, 2018    November 21, 2021   
TRMC    Not applicable    November 21, 2026    Yes

 

Page 10/11 of Schedule VII to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For Assets owned by Western Refining, Inc. and Western Refining Logistics LP and
their subsidiaries prior to the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:

 

Pre-Merger Agreement WNRL
Assets

  

Closing Date

  

First
Deadline
Date

  

Second
Deadline
Date

  

Andeavor
Indemnifying
Parties

  

Andeavor
Indemnified
Parties

  

Third
Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

For Assets owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder    October 30, 2017    Not Applicable    Not
Applicable    Not Applicable    Not Applicable    Not Applicable    No

 

Page 11/11 of Schedule VII to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VIII

Administrative Fee and Indemnification Deductibles

Monthly Administrative Fee

$1,083,333

Annual Environmental Deductible

$800,000

Annual ROW Deductible

$800,000

 

Page 1/1 of Schedule VIII to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule IX

Special Indemnification Provisions

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

Addition to Right of Way Indemnification. As of the Closing Date for the Amorco
Contribution Agreement, TRMC shall own the leasehold rights in the “Wharf Lease”
issued by the California State Lands Commission and the easements, rights of way
and permits for the “SHPL,” all as defined in the Amorco Contribution Agreement,
and the Partnership Group shall provide operational, maintenance and management
services with respect to such Assets pursuant to the MTUTA. Title to Wharf Lease
rights and the SHPL are scheduled to be contributed to the Partnership Group at
a later date, as set forth in the Amorco Contribution Agreement. The Right of
Way Indemnification set forth in Section 3.2 herein applies to the extent that a
Loss arises with respect to a Partnership Group Member’s interests under the
MTUTA before title to such Assets is contributed to the Partnership Group Member
or with respect to a Partnership Group Member’s failure to become the owner of
such valid and indefeasible easement rights or fee ownership or leasehold
interests in such Assets after they are finally contributed to the Partnership
Group as contemplated in the Amorco Contribution Agreement. The Closing Date
provided for in this Agreement shall be as set forth above, without regard to
when title to these Assets is finally contributed to a Partnership Group Member.

For Long Beach Contribution Agreement listed on Schedule VII:

Addition to Right of Way Indemnification. As of the Closing Date for the Long
Beach Contribution Agreement, TRMC shall own the leasehold rights in the
“Terminal Lease” issued by the Port of Long Beach and the easements, rights of
way and permits for the “Terminal Pipelines,” all as defined in the Long Beach
Contribution Agreement, and the Partnership Group shall provide operational,
maintenance and management services with respect to such Assets pursuant to the
Long Beach Operating Agreement, as defined in the Long Beach Contribution
Agreement. Title to Terminal Lease rights and the Terminal Pipelines are
scheduled to be contributed to the Partnership Group at a later date, as set
forth in the Long Beach Contribution Agreement. The Right of Way Indemnification
set forth in Section 3.2 herein applies to the extent that a Loss arises with
respect to a Partnership Group Member’s interests under the BAUTA before title
to such Assets is contributed to the Partnership Group Member or with respect to
a Partnership Group Member’s failure to become the owner of such valid and
indefeasible easement rights or fee ownership or leasehold interests in such
Assets after they are finally contributed to the Partnership Group as
contemplated in the Long Beach Contribution Agreement. The Closing Date provided
for in this Agreement shall be as set forth above, without regard to when title
to these Assets is finally contributed to a Partnership Group Member.

 

Page 1/5 of Schedule IX to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the Anacortes Track Use and Throughput Agreement among
the General Partner, the Partnership, the Operating Company and TRMC, (iii) the
Anacortes Mutual Track Use Agreement among the General Partner, the Partnership,
the Operating Company and TRMC, and (iv) the Ground Lease between TRMC and the
Operating Company, all dated as of November 15, 2012, the parties hereto agree
that the indemnification provisions of any of those agreements shall control
over any of the other agreements to the extent the subject matter of the
indemnification is specifically referenced or provided for in that
agreement. For the avoidance of doubt, the indemnification provisions of the
Fourth Amended and Restated Omnibus Agreement shall be subordinate to the
respective indemnification provisions of each of the other agreements referenced
above.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the BP Carson Tranche 1 Contribution Agreement listed on
Schedule VII, (iii) the Master Terminalling Services Agreement – Southern
California among TRMC, the General Partner, the Partnership and the Operating
Company dated as of June 1, 2013, as amended, and (iv) the Carson Storage
Services Agreement among TRMC, the General Partner, the Partnership and the
Operating Company dated as of June 1, 2013, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Carson
Assets Indemnity Agreement, the provisions of the Carson Assets Indemnity
Agreement shall prevail with respect to issues related to the contribution of
the assets described therein, but not with respect to the ordinary operations of
such assets as set forth in the above-referenced agreements. Notwithstanding
anything to the contrary in the Fourth Amended and Restated Omnibus Agreement,
the indemnification provisions of Sections 3.2 and 3.5 thereof shall not apply
to the Assets as defined in the BP Carson Tranche 1 Contribution Agreement
listed on Schedule VII.

 

Page 2/5 of Schedule IX to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the BP Carson Tranche 2 Contribution Agreement listed on
Schedule VII, (iii) the Amended and Restated Master Terminalling Services
Agreement – Southern California among TRMC, the General Partner, the Partnership
and the Operating Company dated as of December 6, 2013, (iv) the Long Beach
Storage Services Agreement among TRMC, the General Partner, the Partnership and
the Operating Company dated as of December 6, 2013, (v) the Berth 121 Operating
Agreement between the Operating Company and Carson Cogeneration Company, dated
as of December 6, 2013, (vi) the Terminals 2 and 3 Operating Agreement among the
Partnership, the General Partner, the Operating Company and TRMC, dated as of
December 6, 2013, (vii) the Amended and Restated Long Beach Berth Access Use and
Throughput Agreement among the Partnership, the General Partner, the Operating
Company and TRMC, dated as of December 6, 2013, (viii) the Long Beach Berth
Throughput Agreement among the Partnership, the General Partner, the Operating
Company, TRMC and Carson Cogeneration Company, dated as of December 6, 2013,
(ix) the SoCal Transportation Services Agreement between TRMC and Tesoro SoCal
Pipeline Company LLC, dated as of December 6, 2013, (x) the Long Beach Pipeline
Throughput Agreement among the Partnership, the General Partner, the Operating
Company and TRMC, dated as of December 6, 2013, (xi) the Carson Coke Handling
Services Agreement among the Partnership, the General Partner, the Operating
Company and TRMC, dated as of December 6, 2013, (xii) the Coke Barn Lease
Agreement between the Operating Company and TRMC, dated as of December 6, 2013
and (xiii) the Terminals 2 and 3 Ground Lease between the Operating Company and
TRMC, dated as of December 6, 2013, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Carson
Assets Indemnity Agreement, the provisions of the Carson Assets Indemnity
Agreement shall prevail with respect to issues related to the contribution of
the assets described therein, but not with respect to the ordinary operations of
such assets as set forth in the above-referenced agreements.

 

Page 3/5 of Schedule IX to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For West Coast Assets Contribution Agreement listed on Schedule VII:

Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the Terminalling Services Agreement – Nikiski, among the
General Partner, the Partnership, the Operating Company and Tesoro Alaska,
(iii) the Terminalling Services Agreement – Anacortes, among the General
Partner, the Partnership, the Operating Company and TRMC, (iv) the Terminalling
Services Agreement – Martinez, among the General Partner, the Partnership, the
Operating Company and TRMC, and (v) the Storage Services Agreement – Anacortes,
the Terminalling Services Agreement – Anacortes, among the General Partner, the
Partnership, the Operating Company and TRMC, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Fourth
Amended and Restated Omnibus Agreement, the provisions of the Fourth Amended and
Restated Omnibus Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in the above-referenced
agreements.

For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:

Other. Notwithstanding any other provisions of (i) the Fourth Amended and
Restated Omnibus Agreement, (ii) the Carson II Storage Agreement, and
(iii) Amendment No. 1 to the (SoCal) Transportation Services Agreement dated
November 12, 2015, between TRMC and Tesoro SoCal Pipeline Company LLC, the
parties hereto agree that the indemnification provisions of any of those
agreements shall control over any of the other agreements to the extent the
subject matter of the indemnification is specifically referenced or provided for
in that agreement. In the event of a conflict of provisions of any of the
above-referenced agreements and the Fourth Amended and Restated Omnibus
Agreement, the provisions of the Fourth Amended and Restated Omnibus Agreement
shall prevail with respect to issues related to the contribution of the assets
described therein, but not with respect to the ordinary operations of such
assets as set forth in the above-referenced agreements.

For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:

The Partnership Group agree that, after the Effective Date, they shall not
knowingly breach any covenants of TAC contained in that certain Asset Purchase
Agreement dated as of November 20, 2015 by and between Flint Hills Resources
Alaska, LLC and TAC (the “Flint Hills APA”) as if the Partnership Group were
parties thereto instead of TAC.

Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the Kenai Storage Services Agreement, and (iii) the
Alaska Terminalling Services Agreement, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Fourth
Amended and

 

Page 4/5 of Schedule IX to Schedules to

Fourth Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Restated Omnibus Agreement, the provisions of the Fourth Amended and Restated
Omnibus Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in the above-referenced
agreements.

Notwithstanding any other provisions of the Fourth Amended and Restated Omnibus
Agreement, the indemnification obligations of the Andeavor Entities under
Section 3.1(a) of the Fourth Amended and Restated Omnibus Agreement with regard
to the 2016 Environmental Consent Decree are limited to reimbursement for any
capital expenditures that the Partnership Group may be required to make to
comply therewith and any fines or other penalties which may be levied for any
failure therewith (except to the extent such fines or other penalties are the
result of the failure of the Partnership Group to comply therewith with regard
to the contributed assets) and such indemnification obligations shall extend to
or cover any increased ongoing operating or maintenance expenses incurred by the
Partnership Group in connection with their compliance therewith.

For Martinez Assets Contribution Agreement listed on Schedule VII:

Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the Martinez Storage Services Agreement, dated as of
November 21 2016, between TRMC and the Operating Company; (iii) the Avon Marine
Terminal Operating Agreement, dated as of November 21 2016, between TRMC and the
Operating Company; (iv) the License Agreement, dated as of November 21 2016,
between TRMC and the Operating Company; and (v) the Avon Marine Terminal
Sublease Agreement and the Avon Marine Terminal Use and Throughput Agreement to
be entered into between TRMC and the Operating Company pursuant to Section 2.5
of the Martinez Assets Contribution Agreement, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Fourth
Amended and Restated Omnibus Agreement, the provisions of the Fourth Amended and
Restated Omnibus Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in the above-referenced
agreements.

For Assets owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:

Notwithstanding any other provisions of the Fourth Amended and Restated Omnibus
Agreement, the Parties hereto agree that the indemnification provisions in
Article VI of the SERA shall control and prevail over any of the provision of
the Fourth Amended and Restated Omnibus Agreement, other than Section 3.5(b),
and shall be the exclusive provisions for all indemnification obligations
relating to the subject matter of the indemnities so provided in Article VI of
the SERA.

 

Page 5/5 of Schedule IX to Schedules to

Fourth Amended and Restated Omnibus Agreement